Exhibit 10.2

 

 

ASSET PURCHASE AGREEMENT

 

 

Among

 

Screamin’ Hot Florida, LLC

 

and

 

Screamin’ Hot Trinity, LLC
(as Sellers)

 

and

 

Principal Members

 

and

 

AMC Wings, Inc.

(as Buyer)

 

 

dated as of

 

April 1, 2014

  

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

  

ARTICLE I DEFINITIONS

5

ARTICLE II PURCHASE AND SALE

14

Section 2.01 Purchase and Sale of Assets.

14

Section 2.02 Excluded Assets.

15

Section 2.03 Assumed Liabilities.

15

Section 2.04 Excluded Liabilities.

16

Section 2.05 Purchase Price.

16

Section 2.06 Purchase Price Adjustment.

17

Section 2.07 Allocation of Purchase Price.

19

Section 2.08 Third Party Consents.

20

ARTICLE III CLOSING

20

Section 3.01 Closing.

20

Section 3.02 Closing Deliverables.

20

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS AND PRINCIPAL MEMBER(S)

21

Section 4.01 Organization and Qualification of Sellers.

22

Section 4.02 Authority of Sellers.

22

Section 4.03 No Conflicts; Consents.

22

Section 4.04 Financial Statements.

23

Section 4.05 Undisclosed Liabilities.

23

Section 4.06 Absence of Certain Changes, Events and Conditions.

23

Section 4.07 Material Contracts.

25

Section 4.08 Title or License to Purchased Assets.

26

Section 4.09 Condition and Sufficiency of Assets.

26

Section 4.10 Real Property

26

Section 4.11 Intellectual Property.

28

Section 4.12 Suppliers.

28

Section 4.13 Insurance.

28

Section 4.14 Legal Proceedings; Governmental Orders.

28

Section 4.15 Compliance With Laws; Permits.

29

Section 4.16 Environmental Matters.

29

Section 4.17 Employee Benefit Matters.

30

Section 4.18 Employment Matters.

31

Section 4.19 Taxes.

32

Section 4.20 Brokers.

32

Section 4.21 Full Disclosure.

33

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

33

Section 5.01 Organization of Buyer.

33

Section 5.02 Authority of Buyer.

33

Section 5.03 No Conflicts; Consents.

33

Section 5.04 Brokers.

33

Section 5.05 Legal Proceedings.

33

ARTICLE VI COVENANTS

34

Section 6.01 Conduct of Business Prior to the Closing.

34

Section 6.02 Access to Information.

34

Section 6.03 No Solicitation of Other Bids.

35

Section 6.04 Notice of Certain Events.

35

Section 6.05 Employees and Employee Benefits.

36

Section 6.06 Confidentiality.

36

Section 6.07 Non-competition; Non-solicitation

37

  

 
-2-

--------------------------------------------------------------------------------

 

 

Section 6.08 Governmental Approvals and Consents

38

Section 6.09 Books and Records.

39

Section 6.10 Closing Conditions

39

Section 6.11 Public Announcements.

39

Section 6.12 Bulk Sales Laws.

39

Section 6.13 Receivables.

40

Section 6.14 Transfer Taxes.

40

Section 6.15 Tax Clearance Certificates.

40

Section 6.16 Further Assurances.

40

Section 6.17 Restrictions on Dissolution and Distribution of Sellers.

40

ARTICLE VII CONDITIONS TO CLOSING

40

Section 7.01 Conditions to Obligations of All Parties.

40

Section 7.02 Conditions to Obligations of Buyer.

40

Section 7.03 Conditions to Obligations of Sellers.

42

Section 7.04 Casualty or Condemnation.

43

ARTICLE VIII INDEMNIFICATION

44

Section 8.01 Survival.

44

Section 8.02 Indemnification By Sellers.

45

Section 8.03 Indemnification By Buyer.

45

Section 8.04 Certain Limitations.

46

Section 8.05 Indemnification Procedures.

46

Section 8.06 Payments.

48

Section 8.07 Tax Treatment of Indemnification Payments.

48

Section 8.08 Effect of Investigation.

48

Section 8.09 Exclusive Remedies.

49

Section 8.10 Assignment of Claims.

49

Section 8.11 Insurance and Tax Benefits.

49

Section 8.12 Recovery from Escrow.

49

ARTICLE IX TERMINATION

49

Section 9.01 Termination.

50

Section 9.02 Effect of Termination.

50

ARTICLE X MISCELLANEOUS

50

Section 10.01 Expenses.

50

Section 10.02 Notices.

51

Section 10.03 Interpretation.

51

Section 10.04 Headings.

52

Section 10.05 Severability.

52

Section 10.06 Entire Agreement.

52

Section 10.07 Successors and Assigns.

52

Section 10.08 No Third-party Beneficiaries.

52

Section 10.09 Amendment and Modification; Waiver.

52

Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

53

Section 10.11 Specific Performance.

53

Section 10.12 Counterparts.

53

  

 
-3-

--------------------------------------------------------------------------------

 

 

 

Mutual Disclosure Schedules:

     

Section 2.01(d)

-

Assigned Contracts

Section 2.02

-

Excluded Assets

Section 2.03(d)

-

Assumed Liabilities

Section 2.07

-

Allocation Schedule

           

Sellers’ Disclosure Schedules:

     

Section 4.01

-

Organization and Qualification

Section 4.03

-

No Conflicts; Consents

Section 4.04

-

Financial Statements

Section 4.05

-

Undisclosed Liabilities

Section 4.06

-

Absence of Certain Changes, Events and Conditions

Section 4.07(a)

-

Material Contracts

Section 4.08(a)

-

Title or Licenses to Purchased Assets

Section 4.09

-

Condition and Sufficiency of Assets

Section 4.10(a)

-

Owned Real Property

Section 4.10(b)

-

Leased Real Property

Section 4.11(a)

-

Intellectual Property Registrations

Section 4.11(b)

-

Intellectual Property Assets

Section 4.11(c)

-

Intellectual Property Licenses

Section 4.12

-

Supplies

Section 4.13

-

Insurance

Section 4.14(a)

-

Legal Proceedings

Section 4.14(b)

-

Governmental Orders

Section 4.15(a)

-

Compliance with Laws

Section 4.15(b)

-

Permits

Section 4.16(b)

-

Environmental Permits

Section 4.16(e)

-

Environmental Reports

Section 4.17(a)

-

Benefit Plans

Section 4.17(c)

-

ERISA Compliance

Section 4.18(a)

-

Employees

Section 4.18(b)

-

Collective Bargaining

Section 4.18(c)

-

Compliance with Employment Laws

Section 4.19

-

Taxes

Section 7.04

-

Termination Payment



  Exhibits:

Exhibit A

-

Escrow Agreement

Exhibit B

-

Estimated Working Capital Statement

Exhibit C

-

Assignment and Assumption of Lease

Exhibit D

-

Bill of Sale

Exhibit E

-

Assignment and Assumption Agreement

 

 
-4-

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of April 1, 2014, is
entered into among (i) Screamin’ Hot Florida, LLC, a Florida limited liability
company and Screamin’ Hot Trinity, LLC, a Florida limited liability company
(hereinafter collectively referred to as “Sellers” and each individually as
“Seller”), (ii) the Principal Members (as defined herein) and (iii) AMC Wings,
Inc., a Michigan corporation (“Buyer”).

 

RECITALS

 

WHEREAS, Sellers are engaged in the business (the “Business”) of owning,
developing and operating three (3) Buffalo Wild Wings franchise restaurants in
Florida (the “Restaurants”); and

 

WHEREAS, Sellers wish to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Sellers, the Business, the Restaurants and substantially all the
assets used or usable by Sellers in the Business, and certain specified
liabilities of the Business, subject to the terms and conditions set forth
herein; and

 

WHEREAS, the Principal Members are the beneficial owners of a majority of the
membership interests of Screamin’ Hot Florida, LLC and join this Agreement for
the limited purposes set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I
Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Accounts Receivable” has the meaning set forth in Section 2.01(b).

 

“Acquisition Proposal” has the meaning set forth in Section 6.03(a).

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation by a Governmental Authority of any nature, civil,
criminal, administrative, regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract (excluding the Franchise Agreements with Buffalo Wild Wings
International, Inc.), or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 2.07.

 

 
-5-

--------------------------------------------------------------------------------

 

 

 

“Assigned Contracts” has the meaning set forth in Section 2.01(d).

 

“Assigned Permits” has the meaning set forth in Section 2.01(h).

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(iii).

 

“Assignment and Assumption of Lease” has the meaning set forth in Section
2.05(c).

 

“Assumed Liabilities” has the meaning set forth in Section 2.03.

 

“Benefit Plan” has the meaning set forth in Section 4.17(a).

 

“Bill of Sale” has the meaning set forth in Section 3.02(a)(ii).

 

“Books and Records” has the meaning set forth in Section 2.01(l).

 

“Business” has the meaning set forth in the recitals.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Detroit, Michigan, are authorized or required by Law
to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Basket Exclusions” has the meaning set forth in Section 8.04(a).

 

“Buyer Closing Certificate” has the meaning set forth in Section 7.03(e).

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

 

“Buyer’s Accountants” means BDO USA, LLP.

 

“BWW” means Buffalo Wild Wings International, Inc.

 

“BWW Transfer Fees” means all fees, costs and expenses payable to BWW,
associated with or arising from the request for consent to transfer the
Franchise Agreements and the actual transfer of store franchises, pursuant to
this Agreement, including, all transfer fees (not to exceed $12,500 per store)
and review and approval costs and fees.

 

“Cash Flow Payment” has the meaning set forth in Section 7.04(d).

 

“Casualty Holdback” has the meaning set forth in Section 7.04(d).

 

“Closing” has the meaning set forth in Section 3.01.

 

“Closing Date” has the meaning set forth in Section 3.01.

 

“Closing Payment” has the meaning set forth in Section 2.05(b)(i).

 

“Closing Working Capital” means: (a) Inventory, plus (b) Petty Cash, as of the
Effective Time.

 

 
-6-

--------------------------------------------------------------------------------

 

 

“Closing Working Capital Statement” means a statement of working capital setting
forth the Closing Working Capital, determined as of the Effective Time and
prepared in accordance with GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Estimated Working Capital Statement; provided, however, in no
event shall the Closing Working Capital Statement reflect any adjustment to any
current asset or current liability of Sellers attributable to any purchase
accounting adjustments under Statement of Financial Accounting Standards 141 or
142 on account of the transactions provided for in this Agreement, or, other
than to specifically limit the current assets and current liabilities of Sellers
to those actually acquired or assumed by Buyer pursuant to this Agreement, to
otherwise give any effect to the transactions or other extraordinary items
associated with the transactions provided for in this Agreement, including,
items such as the BWW Fees, prepayment penalties or breakage fees otherwise due
any lender of Sellers, transaction costs and fees, brokers fees, remodeling or
modernization costs, severance or termination pay due any employee of Sellers,
or other similar obligations of Sellers due as a consequence of the consummation
of the transactions provided for in this Agreement; provided further, that
excluded from current assets and current liabilities for purposes hereof shall
be any item prorated between Buyer and Sellers at Closing pursuant to Section
2.05(d).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, promissory notes, commitments, undertakings, indentures, joint
ventures and all other agreements, commitments and legally binding arrangements,
whether written or oral.

 

“Current Assets” means the current assets of the Business as of the Effective
Time, provided, however, that such current assets shall be limited to those
current assets acquired by Buyer pursuant to the terms of this Agreement and
otherwise shall be determined in accordance with the standards set forth in the
definition of the Closing Working Capital Statement.

 

“Current Liabilities” means the current liabilities of the Business as of the
Effective Time, provided, however, that such current liabilities shall be
limited to those current liabilities assumed by Buyer pursuant to the terms of
this Agreement and otherwise shall be determined in accordance with the
standards set forth in the definition of the Closing Working Capital Statement.

 

"Deed" has the meaning set forth in Section 3.02(a)(iv).

 

“Direct Claim” has the meaning set forth in Section 8.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Sellers and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Disputed Amounts” has the meaning set forth in Section 2.06(b)(iv).

 

“Dollars” or “$” means the lawful currency of the United States.

 

“EBITDA” has the meaning set forth in Section 7.04(d).

 

“Effective Time” means the opening of business on the Closing Date.

 

 
-7-

--------------------------------------------------------------------------------

 

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind on use, voting, transfer, receipt of income
or exercise of any other attribute of ownership.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, written notice of violation
or infraction, or written notice respecting any Environmental Claim relating to
actual or alleged non-compliance with any Environmental Law or any term or
condition of any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, would be treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Agent” means the entity designated to serve as escrow agent under the
Escrow Agreement.

 

 
-8-

--------------------------------------------------------------------------------

 

 

“Escrow Agreement” means the Escrow Agreement among Buyer, Sellers and the
Escrow Agent, to be executed and delivered at the Closing in the form attached
hereto as Exhibit A.

 

“Escrow Amount” means the sum of $200,000 to be deposited with the Escrow Agent
and held in escrow pursuant to the Escrow Agreement.

 

“Estimated Working Capital Statement” means a pro-forma statement of working
capital setting forth a reasonable estimate by Sellers of the Estimated Working
Capital and the Working Capital Adjustment Amount, which statement shall be
substantially in the form of Exhibit B attached hereto, determined as of the
Effective Time and prepared in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Financial Statements for Sellers’ most
recent fiscal year end; provided, however, in no event shall the Estimated
Working Capital Statement reflect any adjustments to any current asset or
current liability of Sellers attributable to any purchase accounting adjustments
under Statement of Financial Accounting Standards 141 or 142 on account of the
transactions provided for in this Agreement, or, other than to specifically
limit the current assets and current liabilities to those actually acquired or
assumed by Buyer pursuant to this Agreement, to otherwise give any effect to the
transactions or other extraordinary items associated with the transactions
provided for in this Agreement, including, items such as the BWW Fees,
prepayment penalties or breakage fees otherwise due any lender of Sellers,
transaction costs and fees, brokers fees, remodelling or modernization costs,
severance or termination pay due any employee of Sellers, or other similar
obligations of Sellers due as a consequence of the consummation of the
transactions provided for in this Agreement; provided further, that excluded
from current assets and current liabilities for purposes hereof shall be any
item to be prorated between Buyer and Sellers at Closing pursuant to Section
2.05(d).

 

“Estimated Current Assets” means a reasonable estimate by Sellers of the current
assets of the Business as of the Effective Time, provided, however, that such
current assets shall be limited to those current assets being acquired by Buyer
pursuant to the terms of this Agreement and otherwise shall be determined in
accordance with the standards set forth in the definition of the Estimated
Working Capital Statement.

 

“Estimated Current Liabilities” means a reasonable estimate by Sellers of the
current liabilities of the Business as of the Effective Time, provided, however,
that such current liabilities shall be limited to those current liabilities
being assumed by Buyer pursuant to the terms of this Agreement and otherwise
shall be determined in accordance with the standards set forth in the definition
of the Estimated Working Capital Statement.

 

“Estimated Working Capital” means: (a) Estimated Inventory, plus (b) Estimated
Petty Cash, determined as of the Effective Time.

 

“Excluded Assets” has the meaning set forth in Section 2.02.

 

“Excluded Liabilities” has the meaning set forth in Section 2.04.

 

“Financial Statements” has the meaning set forth in Section 4.04.

 

"FIRPTA Certificate" has the meaning set forth in Section 7.02(l).

 

“Franchise Agreement(s)” means those various franchise agreements entered into
between Sellers, or Affiliates of Sellers, and BWW in connection with the
Business.

 

 
-9-

--------------------------------------------------------------------------------

 

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, assessment, decision or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

 

“Indemnified Party” has the meaning set forth in Section 8.05.

 

“Indemnifying Party” has the meaning set forth in Section 8.05.

 

“Independent Accountants” has the meaning set forth in Section 2.06(b)(iv).

 

“Insurance Policies” has the meaning set forth in Section 4.13.

 

“Intellectual Property” means all of the following and similar intangible
property and related proprietary rights, interests and protections, however
arising, pursuant to Laws: (a) trademarks, service marks, trade names, brand
names, logos, trade dress and other proprietary indicia of goods and services,
whether registered, unregistered or arising by Law, and all registrations and
applications for registration of such trademarks, including intent-to-use
applications, and all issuances, extensions and renewals of such registrations
and applications; (b) internet domain names, whether or not trademarks,
registered in any generic top level domain by any authorized private registrar
or Governmental Authority; (c) original works of authorship in any medium of
expression, whether or not published, all copyrights (whether registered,
unregistered or arising by Law), all registrations and applications for
registration of such copyrights, and all issuances, extensions and renewals of
such registrations and applications; (d) confidential information, formulas,
designs, devices, technology, know-how, research and development, inventions,
methods, processes, compositions and other trade secrets, whether or not
patentable; and (e) patented and patentable designs and inventions, all design,
plant and utility patents, letters patent, utility models, pending patent
applications and provisional applications and all issuances, divisions,
continuations, continuations-in-part, reissues, extensions, re-examinations and
renewals of such patents and applications.

 

“Intellectual Property Assets” means all Intellectual Property that is owned by
Sellers and used in or necessary for the conduct of the Business as currently
conducted.

 

“Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons, including Sellers’ Affiliates,
grant Sellers exclusive or non-exclusive rights or interests in or to any
Intellectual Property that is used in or necessary for the conduct of the
Business as currently conducted.

 

 
-10-

--------------------------------------------------------------------------------

 

 

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.

 

“Interim Statement of Operations” has the meaning set forth in Section 4.04.

 

“Interim Statement of Operations Date” has the meaning set forth in Section
4.04.

 

“Inventory” has the meaning set forth in Section 2.01(c).

 

“Knowledge of Sellers or Sellers’ Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of Pat Katz, as
President and/or Managing Member of each Seller, and the individuals listed on
Section 1 of the Disclosure Schedules after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Leased Real Property” has the meaning set forth in Section 4.10(b).

 

“Leases” has the meaning set forth in Section 4.10(b).

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to, (a) the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Business, (b) the
value of the Purchased Assets, or (c) the ability of Sellers to consummate the
transactions contemplated hereby on a timely basis; provided, however, that
“Material Adverse Effect” shall not include any such event, occurrence, fact,
condition, or change, directly or indirectly, arising out of or attributable to:
(i) any changes, conditions or effects in the United States economy or
securities or financial markets in general; (ii) changes, conditions or effects
that generally affect the industries in which the Business operates; (iii) any
change, effect or circumstance resulting from an action required or permitted by
this Agreement; (iv) conditions caused by acts of terrorism or war (whether or
not declared); (v) the announcement of this Agreement; and (vii) any casualty or
condemnation or eminent domain Action affecting one or more Restaurants that do
not constitute or cause “Material Damage” under the standards set forth in
Section 7.04; provided that any event, occurrence, fact, condition, or change
referred to in clauses (i), (ii) or (iv) above shall not have a disproportionate
effect on the Business compared to other participants in the industries in which
the Business operates.

 

 
-11-

--------------------------------------------------------------------------------

 

 

“Material Contracts” has the meaning set forth in Section 4.07(a).

 

“Material Damage” has the meaning set forth in Section 7.04(c).

 

“Material Suppliers” has the meaning set forth in Section 4.12.

 

“Multi-employer Plan” has the meaning set forth in Section 4.17(c).

 

"Owned Real Property" has the meaning set forth in Section 4.10(a).

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 4.08(a).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Adjustment” has the meaning set forth in Section 2.06(b)(vii).

 

“Pre-Closing Tax Period” means any taxable period ending before the Effective
Time and, with respect to any taxable period beginning before and ending after
the Effective Time, the portion of such taxable period ending immediately prior
to the Effective Time.

 

“Preliminary Purchase Price” has the meaning set forth in Section 2.05(a).

 

“Principal Members” means Pat Katz, Doug Davis, Kurtis Montgomery and Sonny
Beckley.

 

“Proposed Closing Working Capital Statement” has the meaning set forth in
Section 2.06(b)(i).

 

“Purchase Price” has the meaning set forth in Section 2.05(a).

 

“Purchased Assets” has the meaning set forth in Section 2.01.

 

"Real Property" means, collectively, the Owned Real Property and the Leased Real
Property.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).

 

“Reopening Requirements” has the meaning set forth in Section 7.04(d).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Resolution Period” has the meaning set forth in Section 2.06(b)(iii).

 

 
-12-

--------------------------------------------------------------------------------

 

 

“Restricted Business” means the operation of a casual restaurant or bar that
sells or offers chicken wings as an entrée with more than two sauces.

 

“Restricted Period” has the meaning set forth in Section 6.07(a).

 

“Review Period” has the meaning set forth in Section 2.06(b)(ii).

 

“Restaurants” has the meaning set forth in the preambles.

 

“Seller” or “Sellers” has the meaning set forth in the preamble.

 

“Seller Basket Exclusions” has the meaning set forth in Section 8.04(b).

 

“Seller Closing Certificate” has the meaning set forth in Section 7.02(i).

 

“Seller Indemnitees” has the meaning set forth in Section 8.03.

 

“Sellers’ Accountants” means Donna J. Smith & Co., PLLC, 183 Walton Ave.,
Lexington, Kentucky 40508.

 

“Statement of Objections” has the meaning set forth in Section 2.06(b)(iii).

 

“Statements of Operations” has the meaning set forth in Section 4.04.

 

“Survival Period” has the meaning set forth in Section 8.01.

 

“Surviving Obligations” has the meaning set forth in Section 9.02(b).

 

“Tangible Personal Property” has the meaning set forth in Section 2.01(f).

 

“Target Working Capital” means $60,000.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties
imposed, assessed or collected by or under the authority of any Governmental
Authority.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof filed
with or submitted to or required to be filed with or submitted to any
Governmental Authority.

 

“Termination Date” has the meaning set forth in Section 9.01(b)(ii).

 

“Termination Payment” has the meaning set forth in Section 7.04(d).

 

“Territory” means Pinellas County, Florida.

 

 
-13-

--------------------------------------------------------------------------------

 

 

“Third Party Claim” has the meaning set forth in Section 8.05(a).

 

“Third Party Landlord Consents” has the meaning set forth in Section 2.05(c).

 

“Transaction Documents” means this Agreement, the Escrow Agreement, the Bill of
Sale, the Assignment and Assumption Agreement, the Assignment and Assumption of
Leases and the other agreements, instruments and documents required to be
delivered at the Closing.

 

“Undisputed Amounts” has the meaning set forth in Section 2.06(b)(iv).

 

“Union” has the meaning set forth in Section 4.18(b).

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

“Working Capital Adjustment Amount” means: (a) Estimated Working Capital, less
(b) Target Working Capital.

 

Article II
Purchase and Sale

 

Section 2.01     Purchase and Sale of Assets. Subject to the terms and
conditions set forth herein, at the Closing, and upon the terms and subject to
the conditions set forth in this Agreement, Sellers shall, or shall cause their
Affiliates to, sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase from Sellers or Sellers’ Affiliates, free and clear of any
Encumbrances other than Permitted Encumbrances, the Business and all right,
title and interest of Sellers or Affiliates of Sellers in, to and under all of
the assets, properties and rights of every kind and nature, whether real,
personal or mixed, tangible or intangible (including goodwill), wherever located
and whether now existing or hereafter acquired, but specifically excluding the
Excluded Assets, which are used or held for use by Sellers or their Affiliates
in connection with, the Business (collectively, the “Purchased Assets”),
including, the following:

 

(a)     petty cash;

 

(b)     all accounts or notes receivable held by Sellers, and any security,
claim, remedy or other right related to any of such accounts or notes receivable
(“Accounts Receivable”);

 

(c)     all inventory, finished goods, raw materials, work in progress,
packaging, supplies, parts and other inventories (“Inventory”);

 

(d)     all Contracts set forth on Section 2.01(d) of the Disclosure Schedules,
including Franchise Agreements, Leases and Intellectual Property Licenses (the
“Assigned Contracts”);

 

(e)     all Intellectual Property Assets;

 

(f)     all furniture, fixtures, equipment, office equipment, supplies,
computers, telephones and other tangible personal property (the “Tangible
Personal Property”);

 

(g)     all Owned Real Property, if any, and Leased Real Property;

 

 
-14-

--------------------------------------------------------------------------------

 

  

(h)     all Permits, including liquor licenses and Environmental Permits, which
are held by any Seller or any Affiliate of Sellers and required for the conduct
of the Business as currently conducted or for the ownership or use of the
Purchased Assets, including, those listed on Section 4.15(b) and Section 4.16(b)
of the Disclosure Schedules (the “Assigned Permits”);

 

(i)     all rights to any Actions of any nature available to or being pursued by
Sellers to the extent related to the Business, the Purchased Assets or the
Assumed Liabilities, whether arising by way of counterclaim or otherwise;

 

(j)     all prepaid expenses, credits, advance payments, claims, security,
refunds, rights of recovery, rights of set-off, rights of recoupment, deposits,
charges, sums and fees associated with the Assigned Contracts or Assigned
Permits, prorated in all cases as provided in Section 2.05(d) of this Agreement;

 

(k)     all of Sellers’ rights under warranties, indemnities and all similar
rights against third parties to the extent related to any Purchased Assets;

 

(l)     originals or authentic copies of all books and records, including, books
of account, ledgers and general, financial and accounting records, equipment
maintenance files, price lists, supplier lists, customer complaints and inquiry
files, records and data (including all correspondence with any Governmental
Authority), sales material and records, marketing and promotional surveys, and
files relating to the Intellectual Property Assets and the Intellectual Property
Licenses (“Books and Records”); and

 

(m)     all goodwill and the going concern value of the Business.

 

Section 2.02     Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following assets (collectively, the “Excluded
Assets”):

 

(a)     the corporate seals, organizational documents, minute books, stock
books, Tax Returns, books of account or other records having to do with the
corporate organization of Sellers;

 

(b)     all Benefit Plans and assets attributable thereto;

 

(c)     all financial signing incentives payable to Sellers by Pepsi and the
other assets, properties and rights specifically set forth on Section 2.02 of
the Disclosure Schedules; and

 

(d)     the rights which accrue or will accrue to Sellers and any Affiliates of
Sellers under the Transaction Documents.

 

Section 2.03     Assumed Liabilities. Subject to the terms and conditions set
forth in this Agreement, as of the Effective Time, Buyer shall assume and agree
to pay, perform and discharge only the following Liabilities of Sellers or their
Affiliates, respectively (collectively, the “Assumed Liabilities”), and no other
Liabilities:

 

(a)     all trade accounts payable of Sellers to third parties in connection
with the Business that remain unpaid as of the Effective Time that: (i) are
reflected on the Interim Statement of Operations; or (ii) arose in the ordinary
course of business consistent with past practice since the Interim Statement of
Operations Date.

 

 
-15-

--------------------------------------------------------------------------------

 

 

(b)     all Liabilities in respect of the Assigned Contracts but only to the
extent that such Liabilities thereunder are required to be performed at or after
the Effective Time and do not relate to any failure to perform, improper
performance, warranty or other breach, default or violation by Sellers prior to
the Effective Time;

 

(c)     all Liabilities in respect of the Assigned Permits but only to the
extent that such Liabilities thereunder are required to be performed at or after
the Effective Time; and

 

(d)     those Liabilities of Sellers or their Affiliates set forth on Section
2.03(d) of the Disclosure Schedules;

 

Section 2.04     Excluded Liabilities. Notwithstanding the provisions of Section
2.03 or any other provision in this Agreement to the contrary, Buyer shall not
assume and shall not be responsible to pay, perform or discharge any Liabilities
of Sellers or any of their Affiliates of any kind or nature whatsoever other
than the Assumed Liabilities (the “Excluded Liabilities”). Sellers shall, and
shall cause each of their Affiliates to, pay and satisfy in due course all
Excluded Liabilities which they are obligated to pay and satisfy.

 

Section 2.05     Purchase Price.

 

(a)     Purchase Price. The aggregate purchase price (the "Purchase Price") for
the Purchased Assets shall be the Preliminary Purchase Price (defined below), as
adjusted for Post-Closing Adjustment determined in accordance with the
procedures set forth in Section 2.06(b) below. For purposes hereof, the
“Preliminary Purchase Price” for the Purchased Assets, shall be an amount
comprised of the following:

 

(i)     $3,200,000; plus or minus

 

(ii)     the Working Capital Adjustment Amount; plus

 

(iii)     an amount equal to one-half (1/2) of the BWW Transfer Fees.

 

(b)     Payment of Preliminary Purchase Price. Subject to applicable
reimbursement credits to Buyer and Sellers for pro-rations identified in Section
2.05(d) below, Buyer agrees to pay or deliver the Preliminary Purchase Price at
Closing as follows:

 

(i)     The sum of: (A) $3,200,000, plus or minus (B) the Working Capital
Adjustment Amount, plus (C) an amount equal to one-half (1/2) of the BWW
Transfer Fees, minus (D) the Escrow Amount, shall be paid by wire transfer of
immediately available funds into the account(s) designated in writing by Sellers
(the “Closing Payment”);

 

(ii)     The Escrow Amount shall be deposited by wire transfer of immediately
available funds into an account designated by the Escrow Agent and shall be held
for a period up to eighteen (18) months and distributed in accordance with the
terms of the Escrow Agreement to satisfy (i) any adjustments to the Preliminary
Purchase Price in favor of Buyer pursuant to Section 2.06(b); and (ii) any and
all Losses incurred or sustained by, or imposed upon, the Buyer Indemnitees that
are recoverable by the Buyer Indemnitees against Sellers pursuant to Article
VIII.

 

 
-16-

--------------------------------------------------------------------------------

 

 

(c)     Additional Agreements. As a material inducement to Sellers and Buyer to
enter into this Agreement and to consummate the transactions provided for in
this Agreement, at the Closing, Sellers and Buyer agree, with respect to each
Lease for a Restaurant, to enter into, or to cause their applicable Affiliates
to enter into, an Assignment and Assumption of Lease in substantially the form
of Exhibit C hereto (each, an “Assignment and Assumption of Lease”), and Sellers
will use their reasonable best efforts to cause each of the landlords to execute
and deliver a consent to such assignment (the “Third Party Landlord Consents”).

 

(d)     Pro-rations. At the Closing, Buyer and Sellers shall reimburse each
other, as appropriate, for the following expenses applicable to the Business,
all of which shall be prorated such that Sellers are responsible for their
pro-rata share (determined on a per diem basis) of the expenses accrued prior to
the Effective Time except as provided below, and Buyer is responsible for its
pro-rata share (determined on a per diem basis) of the expenses accrued on and
after the Effective Time except as provided below:

 

(i)     real estate taxes and personal property taxes accrued in connection with
the Leases assigned to Buyer (or its Affiliate) or otherwise accrued with
respect to the Purchased Assets; provided, that the method of proration shall be
consistent with customs in the county where the property is located;

 

(ii)     utility expenses associated with operation of the Restaurants, based
upon actual amounts billed by the utilities;

 

(iii)     rent payments and any common area charges or other similarly pro-rated
charges due under the Leases assigned to Buyer (or its Affiliate) (including any
percentage rent on an annualized basis, as may be adjusted for recaptured
landlord allowances);

 

(iv)     all payments (if any) due to BWW or to any cooperative marketing group
under the Franchise Agreements assigned to Buyer (or its Affiliate) (excluding
any BWW Transfer Fees) which accrue during the month of the Closing; provided,
however, that to the extent such payments can be calculated as a percentage of
gross sales or other operating accounts that can be segregated between Sellers
and Buyer under their respective accounting systems, such payments shall be
excluded from the pro-rations required by this Section 2.05(d)(iv) and be paid
directly by Sellers and Buyer, as the case may be;

 

(v)     liquor license fees paid by any Seller or any Affiliate of Sellers prior
to the Effective Time to the extent that all or any portion of such fees related
to a liquor Permit assigned to Buyer (or its Affiliate) with a post-Closing
expiration date and are not refunded by the applicable Governmental Authority to
Sellers or any Affiliate of Sellers; and

 

(vi)     any other items customarily prorated, as mutually agreed upon by the
parties.

 

Section 2.06     Purchase Price Adjustments.

 

(a)     At-Closing Purchase Price Adjustment.

 

 

(i)     Estimate of Working Capital Adjustment Amount. No less than three (3)
Business Days prior to the Closing Date, Sellers shall deliver to Buyer a
certificate, signed by a duly authorized representative of the Sellers, setting
forth a reasonable estimate of the Working Capital Adjustment Amount. The
certificate shall be accompanied by the Estimated Working Capital Statement,
together with financial information and other documentation that supports
Sellers’ estimation of the Working Capital Adjustment Amount.

 

 
-17-

--------------------------------------------------------------------------------

 

 

(b)     Post-Closing Purchase Price Adjustment.

 

(i)     Delivery of Closing Working Capital Statement. Within sixty (60) days
after the Closing Date, Buyer shall prepare and deliver to Sellers a
certificate, signed by a duly authorized officer of Buyer, setting forth its
calculation of Closing Working Capital. The certificate shall be accompanied by
the Closing Working Capital Statement as prepared by Buyer (the “Proposed
Closing Working Capital Statement”), together with financial information and
other documentation that supports Buyer’s determination of Closing Working
Capital in the Proposed Closing Working Capital Statement.

 

(ii)     Examination. After receipt of the Proposed Closing Working Capital
Statement, Sellers shall have thirty (30) days (the “Review Period”) to review
the Proposed Closing Working Capital Statement. During the Review Period,
Sellers and Sellers’ Accountants shall have reasonable access to the relevant
Books and Records of Buyer, the personnel of, and work papers prepared by, Buyer
and/or Buyer’s Accountants to the extent that they relate to the Proposed
Closing Working Capital Statement and to such historical financial information
(to the extent in Buyer’s possession) relating to the Proposed Closing Working
Capital Statement as Sellers may reasonably request for the purpose of reviewing
the Proposed Closing Working Capital Statement and to prepare a Statement of
Objections (defined below), provided, that such access shall be in a manner that
does not interfere, unreasonably, with the normal business operations of Buyer.

 

(iii)     Objection. On or prior to the last day of the Review Period, Sellers
may object to the Proposed Closing Working Capital Statement by delivering to
Buyer a written statement setting forth Sellers’ objections in reasonable
detail, indicating each disputed item or amount and the basis for Sellers’
disagreement therewith (the “Statement of Objections”). If Sellers fail to
deliver the Statement of Objections before the expiration of the Review Period,
the Proposed Closing Working Capital Statement shall be deemed to have been
accepted by Sellers as the Closing Working Capital Statement and Buyer’s
determination of Closing Working Capital reflected therein shall be deemed to
have been accepted by Sellers. If Sellers deliver the Statement of Objections
before the expiration of the Review Period, Buyer and Sellers shall negotiate in
good faith to resolve such objections within thirty (30) days after the delivery
of the Statement of Objections (the “Resolution Period”), and, if the same are
so resolved within the Resolution Period, the Proposed Closing Working Capital
Statement and the Closing Working Capital, with such changes as may have been
previously agreed in writing by Buyer and Sellers, shall be and become final and
binding on the parties and shall constitute the Closing Working Capital
Statement and Closing Working Capital for all purposes of this Agreement.

 

(iv)     Resolution of Disputes. If Sellers and Buyer fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts” and any amounts not so disputed, the “Undisputed
Amounts”) shall be submitted for resolution to the office of Grant Thornton LLP
or, if Grant Thornton LLP is unable to serve, Buyer and Sellers shall appoint by
mutual agreement the office of an impartial nationally recognized firm of
independent certified public accountants other than Sellers’ Accountants or
Buyer’s Accountants (the “Independent Accountants”) who, acting as experts and
not arbitrators, shall resolve the Disputed Amounts only and make any
adjustments to such Disputed Amounts and, as a consequence thereof, make
adjustments to the Proposed Closing Working Capital Statement and the Closing
Working Capital to reflect any agreements reached by the parties within the
Resolution Period (which were not submitted to the Independent Accountants) and
their resolution of the Disputed Amounts, as the case may be. The parties hereto
agree that all adjustments shall be made without regard to materiality. The
Independent Accountants shall only decide the specific items under dispute by
the parties and their decision for each Disputed Amount must be within the range
of values assigned to each such item in the Proposed Closing Working Capital
Statement and the Statement of Objections, respectively.

 

 
-18-

--------------------------------------------------------------------------------

 

 

(v)     Fees of the Independent Accountants. Sellers shall pay a portion of the
fees and expenses of the Independent Accountants equal to 100% multiplied by a
fraction, the numerator of which is the amount of Disputed Amounts submitted to
the Independent Accountants that are resolved in favor of Buyer (that being the
difference between the Independent Accountants’ determination and Sellers’
determination) and the denominator of which is the total amount of Disputed
Amounts submitted to the Independent Accountants (that being the sum total by
which Buyer’s determination and Sellers’ determination differ from the
determination of the Independent Accountants). Buyer shall pay that portion of
the fees and expenses of the Independent Accountants that Sellers are not
required to pay hereunder.

 

(vi)     Determination by Independent Accountants. The Independent Accountants
shall make a determination as soon as practicable within thirty (30) days (or
such other time as the parties hereto shall agree in writing) after their
engagement, and their resolution of the Disputed Amounts and their adjustments
to the Closing Working Capital Statement and/or the Post-Closing Adjustment
shall be conclusive and binding upon the parties hereto. The Proposed Closing
Working Capital Statement and the Closing Working Capital, as adjusted by the
Independent Accountants in accordance with this Section 2.06(b), shall
constitute the Closing Working Capital Statement and Closing Working Capital for
purposes of this Agreement.

 

(vii)     Determination of Post-Closing Adjustment. The “Post-Closing
Adjustment” shall be an amount equal to the difference between Estimated Working
Capital minus Closing Working Capital. If the Post-Closing Adjustment is a
negative number, Buyer shall pay to Sellers an amount equal to the Post-Closing
Adjustment, and if the Post-Closing Adjustment is a positive number, Sellers
shall pay to Buyer an amount equal to the Post-Closing Adjustment, in each case,
in accordance with Section 2.06(b)(vii).

 

(viii)     Payments of Post-Closing Adjustment. Except as otherwise provided
herein, any payment of the Post-Closing Adjustment, together with interest
calculated as set forth below, shall (A) be due (x) within five (5) Business
Days of acceptance of the applicable Closing Working Capital Statement or (y) if
there are Disputed Amounts, then within five (5) Business Days of the resolution
described above; and (B) be paid by wire transfer of immediately available funds
to such account(s) as are directed by Buyer or Sellers, as the case may be. Any
payment of the Post-Closing Adjustment owed by Sellers to Buyer shall be paid by
the Escrow Agent from the Escrow Amount pursuant to the terms of the Escrow
Agreement.

 

(c)     Adjustments for Tax Purposes. Any payments made pursuant to Section 2.06
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.

 

Section 2.07     Allocation of Purchase Price. Sellers and Buyer agree that the
Purchase Price (and all other capitalized costs) shall be allocated among the
Sellers and among the Purchased Assets for all purposes (including Tax and
financial accounting) as shown on Section 2.07 of the Disclosure Schedules (the
“Allocation Schedule”). Any adjustments to the Purchase Price pursuant to
Section 2.06 herein shall be allocated in a manner consistent with the
Allocation Schedule. None of the parties shall take any position whether in
Actions, Tax Returns, or otherwise that is inconsistent with the allocations in
the Allocation Schedule unless required to do so by applicably Law. If any
Governmental Authority shall challenge such allocations, Buyer and Sellers shall
cooperate in good faith in responding to such challenge. Sellers and Buyer shall
give prompt written notice to the other upon their receipt of any such
challenge.

 

 
-19-

--------------------------------------------------------------------------------

 

 

Section 2.08     Third Party Consents. To the extent that Sellers’ rights under
any Contract or Permit constituting a Purchased Asset, or any other Purchased
Asset, may not be assigned to Buyer without the consent of another Person which
has not been obtained as of the Closing, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Sellers, at their expense, shall use their
reasonable best efforts to obtain any such required consent(s) as promptly as
possible. If any such consent shall not be obtained or if any attempted
assignment would be ineffective or would impair Buyer’s rights under the
Purchased Asset in question so that Buyer would not in effect acquire the
benefit of all such rights at the Closing, Sellers, to the maximum extent
permitted by Law and the Purchased Asset, shall act after the Closing as Buyer’s
agent in order to obtain for it the benefits thereunder and shall cooperate, to
the maximum extent permitted by Law and the Purchased Asset, with Buyer in any
other reasonable arrangement designed to provide such benefits to Buyer.
Notwithstanding any provision in this Section 2.08 to the contrary, Buyer shall
not be deemed to have waived its rights under Section 7.02(d) hereof unless and
until Buyer provides written waivers thereof.

 

Article III
Closing

 

Section 3.01     Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Dickinson Wright, PLLC, 2600 W.
Big Beaver Road, Suite 300, Troy, Michigan 48084, at 10:00 a.m., Eastern time,
on the second Business Day after all of the conditions to Closing set forth in
Article VII are either satisfied or waived (other than conditions which, by
their nature, are to be satisfied on the Closing Date), or at such other time,
date or place as Sellers and Buyer may mutually agree upon in writing. The date
on which the Closing is to occur is herein referred to as the “Closing Date” and
for all purposes the Closing will be deemed effective as of the Effective Time.

 

Section 3.02     Closing Deliverables.

 

(a)     At the Closing, Sellers shall deliver to Buyer the following:

 

(i)     the Escrow Agreement duly executed by Sellers;

 

(ii)     a bill of sale in the form of Exhibit D hereto (the “Bill of Sale”) and
duly executed by Sellers, and Affiliates of Sellers, as applicable, transferring
the tangible personal property included in the Purchased Assets to Buyer (or
designated Affiliate of Buyer);

 

(iii)     an assignment and assumption agreement in the form of Exhibit E hereto
(the “Assignment and Assumption Agreement”) and duly executed by Sellers and the
Affiliates of Sellers, as applicable, effecting the assignment to and assumption
by Buyer (or designated Affiliate of Buyer) of the Purchased Assets and the
Assumed Liabilities;

 

(iv)     with respect to each parcel of Owned Real Property, a general warranty
deed in form and substance satisfactory to Buyer (each, a "Deed") and duly
executed and notarized by the applicable Seller;

 

(v)     with respect to each Lease, an Assignment and Assumption of Lease, duly
executed by a Seller or an Affiliate of Sellers, as applicable;

 

 
-20-

--------------------------------------------------------------------------------

 

 

(vi)     the Third Party Landlord Consents;

 

(vii)     the Seller Closing Certificate;

 

(viii)     the FIRPTA Certificate;

 

(ix)     the certificates required by Section 7.02(i) and Section 7.02(j);

 

(x)     such other customary instruments, filings or documents, in form and
substance reasonably satisfactory to Buyer, as may be required to give effect to
the transactions, the Closing and any post-closing obligations of Sellers in
accordance with the terms of this Agreement.

 

(b)     At the Closing, Buyer shall deliver, or cause its designated Affiliate
to deliver, to Sellers the following:

 

(i)     the Closing Payment;

 

(ii)     the Escrow Agreement duly executed by Buyer;

 

(iii)     the Assignment and Assumption Agreement duly executed by Buyer or a
designated Affiliate of Buyer;

 

(iv)     with respect to each Lease, an Assignment and Assumption of Lease, duly
executed by Buyer or a designated Affiliate of Buyer;

 

(v)     the Buyer Closing Certificate;

 

(vi)     the certificates required by Section 7.03(f) and Section 7.03(g);

 

(vii)     such other customary instruments, filings or documents, in form and
substance reasonably acceptable to Sellers, as may be required to give effect to
the transactions, and the Closing, and any post-closing obligations of Buyer in
accordance with the terms of this Agreement.

 

(c)     At the Closing, Buyer shall deliver the Escrow Amount to the Escrow
Agent pursuant to the Escrow Agreement, duly executed by Buyer, Sellers and the
Escrow Agent.

 

(d)     Notwithstanding the order of the deliveries by the parties set forth
above, all actions and deliveries are deemed to have occurred simultaneously,
and none shall be deemed to have been completed until each of the Actions and
deliveries set forth in this Section 3.02 have been completed or has been waived
by the party entitled to make such waiver.

 

Article IV
Representations and warranties of sellers and principal members

 

Except as set forth in the correspondingly numbered Sections of the Disclosure
Schedules, Sellers and the Principal Members jointly and severally represent and
warrant to Buyer that the statements contained in this Article IV are true and
correct as of the date hereof.

 

 
-21-

--------------------------------------------------------------------------------

 

 

Section 4.01     Organization and Qualification of Sellers. Each Seller is duly
organized, validly existing and in good standing under the Laws of the state of
its organization or incorporation and has full corporate or limited liability
company power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on its portion of the Business
as currently conducted. Section 4.01 of the Disclosure Schedules sets forth each
jurisdiction in which Sellers are licensed or qualified to do business, and each
Seller is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the ownership of the Purchased Assets or the
operation of its portion of the Business as currently conducted makes such
licensing or qualification necessary.

 

Section 4.02     Authority of Sellers. Each Seller has full corporate or limited
liability company power and authority to enter into this Agreement and the other
Transaction Documents to which such Seller is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by a Seller of this
Agreement and any other Transaction Document to which such Seller is a party,
the performance by a Seller of its obligations hereunder and thereunder and the
consummation by a Seller of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate or limited liability
company action on the part of such Seller. This Agreement has been duly executed
and delivered by each Seller, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Sellers enforceable against Sellers in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general appreciation
affecting enforcement of creditors’ rights generally and by general equitable
principles. When each other Transaction Document to which a Seller is or will be
party has been duly executed and delivered by such Seller (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of such
Seller enforceable against it in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general appreciation affecting enforcement
of creditors’ rights generally and by general equitable principles.

 

Section 4.03     No Conflicts; Consents. The execution, delivery and performance
by Sellers of this Agreement and the other Transaction Documents to which any
Seller is a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of any Seller; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to any Seller or Affiliate of Sellers, the Business or the
Purchased Assets; (c) except as set forth in Section 4.03 of the Disclosure
Schedules, require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract or Permit to which Sellers
are, or any Seller is, a party or by which Sellers are, or any Seller or the
Business is bound, or to which any of the Purchased Assets are subject
(including any Assigned Contract); or (d) result in the creation or imposition
of any Encumbrance other than Permitted Encumbrances on the Purchased Assets.
Except with respect to the transfer of the Assigned Permits, no consent,
approval, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Sellers in connection
with the execution and delivery of this Agreement or any of the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.

  

 
-22-

--------------------------------------------------------------------------------

 

 

Section 4.04     Financial Statements. Complete copies of the financial
statements of Sellers, consisting of the Statement of Operations at December
30th in the year 2012 and December 29th in the year 2013, (the “Statements of
Operations”), and financial statements of Sellers, consisting of the Statement
of Operations of the Business as at February 23, 2014, (the “Interim Statement
of Operations” and together with the Statements of Operations, the “Financial
Statements”) have been delivered to Buyer. Except as set forth in Section 4.04
of the Disclosure Schedules, the Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved, subject, in the case of the Interim Statement of Operations, to normal
and recurring year-end adjustments (the effect of which will not be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those presented in the Statements of Operations). The Financial
Statements are based on the Books and Records of the Business, operated by
Sellers, and fairly present in all material respects the financial condition of
Sellers as of the respective dates they were prepared and the results of
operations of Sellers for the periods indicated. The date of the Interim
Statement of Operations of Sellers is referred to herein as the “Interim
Statement of Operations Date”.

 

Section 4.05     Undisclosed Liabilities. Except as set forth on Section 4.05 of
the Disclosure Schedules, Sellers have no Liabilities with respect to the
Business, except: (a) those which are adequately reflected or reserved against
in the Interim Statement of Operations as of the Interim Statement of Operations
Date; and (b) those which have been incurred in the ordinary course of business
consistent with past practice since the Interim Statement of Operations Date and
which are not, individually or in the aggregate, material in amount.

 

Section 4.06     Absence of Certain Changes, Events and Conditions. Except for
the transactions contemplated by this Agreement, and except as set forth on
Section 4.06 of the Disclosure Schedules, since December 31, 2013 there has not
been any:

 

(a)     event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

(b)     declaration or payment of any dividends or distributions on or in
respect of any of Sellers’ capital stock or membership interests or redemption,
purchase or acquisition of Sellers’ capital stock or membership interests;

 

(c)     material change in any method of accounting or accounting practice for
the Business, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

(d)     material change in cash management practices and policies, practices and
procedures with respect to inventory control, prepayment of expenses, payment of
trade accounts payable, accrual of other expenses, and deferral of revenue;

 

(e)     entry into any Contract that would constitute a Material Contract;

 

(f)     incurrence, assumption or guarantee of any indebtedness for borrowed
money in connection with the Business except unsecured current obligations and
Liabilities incurred in the ordinary course of business consistent with past
practice;

 

(g)     transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Financial Statements, except for the sale of
Inventory in the ordinary course of business;

 

(h)     cancellation of any debts or claims or amendment, termination or waiver
of any rights, constituting Purchased Assets;

 

 
-23-

--------------------------------------------------------------------------------

 

 

(i)     transfer, assignment or grant of any license or sublicense of any
material rights under or with respect to any Intellectual Property Assets or
Intellectual Property Licenses;

 

(j)     material damage, destruction or loss, or any material interruption in
use, of any Purchased Assets, whether or not covered by insurance;

 

(k)     acceleration, termination, material modification to or cancellation of
any Assigned Contract or Assigned Permit;

 

(l)     material capital expenditures which would constitute an Assumed
Liability;

 

(m)     imposition of any Encumbrance (other than Permitted Encumbrances) upon
any of the Purchased Assets;

 

(n)     (i) grant of any bonuses, whether monetary or otherwise, or increase in
any wages, salary, severance, pension or other compensation or benefits in
respect of any employees, officers, directors, independent contractors or
consultants of the Business, other than as provided for in any written
agreements, or required by applicable Law, (ii) change in the terms of
employment for any employee of the Business or any termination of any employees
for which the aggregate costs and expenses related to such change or termination
exceed $10,000, or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any employee, officer, director, consultant or
independent contractor of the Business;

 

(o)     adoption, modification or termination of any: (i) employment, severance,
retention or other agreement with any current or former employee, officer,
director, independent contractor or consultant of the Business, (ii) Benefit
Plan, or (iii) collective bargaining or other agreement with a Union, in each
case whether written or oral;

 

(p)     any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any directors, officers or employees of the Business;

 

(q)     adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(r)     purchase, lease or other acquisition of the right to own, use or lease
any property or assets in connection with the Business for an amount in excess
of $50,000, individually (in the case of a lease, per annum) or $75,000 in the
aggregate (in the case of a lease, for the entire term of the lease, not
including any option term), except for purchases of Inventory or supplies in the
ordinary course of business consistent with past practice; or

 

(s)     any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

 
-24-

--------------------------------------------------------------------------------

 

  

Section 4.07     Material Contracts.

 

(a)     Section 4.07(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or (y)
to which any Seller or Affiliate of Sellers’ is a party or by which it is bound
in connection with the Business or the Purchased Assets (such Contracts,
together with all Leases and Intellectual Property Licenses, being “Material
Contracts”):

 

(i)     all Contracts involving aggregate consideration in excess of $50,000 and
which, in each case, cannot be cancelled without penalty or without more than 90
days’ notice;

 

(ii)     all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;

 

(iii)     all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(iv)     all employment agreements and Contracts with independent contractors or
consultants (or similar arrangements) and which are not cancellable without
material penalty or without more than 90 days’ notice;

 

(v)     all Contracts relating to indebtedness (including, guarantees);

 

(vi)     all Contracts with any Governmental Authority;

 

(vii)     all Contracts that limit or purport to limit the ability of Sellers,
or any Seller, to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(viii)     all joint venture, partnership or similar Contracts;

 

(ix)     all Contracts for the sale of any of the Purchased Assets (other than
Inventory in the ordinary course of business) or for the grant to any Person of
any option, right of first refusal or preferential or similar right to purchase
any of the Purchased Assets;

 

(x)     all powers of attorney with respect to the Business or any Purchased
Asset; and

 

(xi)     all other Contracts that are material to the Purchased Assets or the
operation of the Business and not previously disclosed pursuant to this Section
4.07.

 

(b)     Each Material Contract is valid and binding on the applicable Seller, or
its applicable Affiliate in accordance with its terms and is in full force and
effect. No Seller, nor its applicable Affiliate nor, to Sellers’ Knowledge, any
other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or has provided or received
any notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer. There are no material disputes pending or threatened under
any Assigned Contract.

  

 
-25-

--------------------------------------------------------------------------------

 

 

Section 4.08     Title or License to Purchased Assets. Sellers or their
Applicable Affiliates have good and valid title to, or a valid leasehold
interest in, all of the Purchased Assets. All such Purchased Assets (including
leasehold interests) are free and clear of Encumbrances except for the following
(collectively referred to as “Permitted Encumbrances”):

 

(a)     those items set forth in Section 4.08 of the Disclosure Schedules;

 

(b)     liens for Taxes not yet due and payable or liens for Taxes being
contested in good faith by appropriate procedures and for which there are
adequate accruals or reserves on the Financial Statements;

 

(c)     mechanics’, carriers’, workmen’s, repairmen’s or other like liens
arising or incurred in the ordinary course of business consistent with past
practice or amounts that are not delinquent and which are not, individually or
in the aggregate, material to the Business or the Purchased Assets;

 

(d)     easements, rights of way, zoning ordinances and other similar
encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the Business or the Purchased Assets, or which do not
prohibit or interfere with the current operation of any Real Property and which
do not render title to any Real Property unmarketable;

 

(e)     other than with respect to Owned Real Property, liens arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business consistent with
past practice which are not, individually or in the aggregate, material to the
Business or the Purchased Assets; or

 

(f)     restrictions arising under the Franchise Agreements or restrictions on
use of Real Property contained in the Leases.

 

Section 4.09     Condition and Sufficiency of Assets. Except as set forth in
Section 4.09 of the Disclosure Schedules, the buildings, furniture, fixtures,
equipment, vehicles and other items of tangible personal property included in
the Purchased Assets are in good operating condition and repair, normal wear and
tear excepted. Except as set forth in Section 4.09 of the Disclosure Schedules,
the Purchased Assets are sufficient for the continued conduct of the Business
after the Closing substantially the same manner as conducted prior to the
Closing and constitute all of the rights, property and assets necessary to
conduct the Business.

 

Section 4.10     Real Property

 

(a)     Section 4.10(a) of the Disclosure Schedules sets forth each parcel of
real property owned by any Seller or its applicable Affiliate and used in or
necessary for the conduct of the Business as currently conducted (together with
all buildings, fixtures, structures and improvements situated thereon and all
easements, rights-of-way and other rights and privileges appurtenant thereto,
collectively, the "Owned Real Property"), including with respect to each
property, the address location and use. Sellers or their applicable Affiliates
have delivered to Buyer copies of the deeds and other instruments (as recorded)
by which Sellers or their applicable Affiliates acquired such parcel of Owned
Real Property, and copies of all title insurance policies, opinions, abstracts
and surveys in the possession of Sellers or their applicable Affiliates with
respect to such parcel. With respect to each parcel of Real Property:

 

(i)     Such Seller or its applicable Affiliate has good and marketable fee
simple title, free and clear of all Encumbrances, except (A) Permitted
Encumbrances and (B) those Encumbrances set forth on Section 4.10(a)(i) of the
Disclosure Schedules;

 

(ii)     Except as set forth on Section 4.10(a)(ii) of the Disclosure Schedules,
such Seller or its applicable Affiliate has not leased or otherwise granted to
any Person the right to use or occupy such Owned Real Property or any portion
thereof; and

 

 
-26-

--------------------------------------------------------------------------------

 

 

(iii)     There are no unrecorded outstanding options, rights of first offer or
rights of first refusal to purchase such Owned Real Property or any portion
thereof or interest therein.

 

(b)     Section 4.10(b) of the Disclosure Schedules sets forth each parcel of
real property leased by any Seller or its applicable Affiliate and used in or
necessary for the conduct of the Business as currently conducted (together with
all rights, title and interest of Sellers or their applicable Affiliates in and
to leasehold improvements relating thereto, collectively, the “Leased Real
Property”), and a true and complete list of all leases, subleases, licenses,
concessions and other agreements (whether written or oral), including all
amendments, extensions renewals, guaranties and other agreements with respect
thereto, pursuant to which Sellers or their Affiliates hold any Leased Real
Property (collectively, the “Leases”). Sellers or their applicable Affiliate
have delivered to Buyer a true and complete copy of each Lease. With respect to
each Lease, except as set forth on Section 4.10(b) of the Disclosure Schedules:

 

(i)     Such Lease is valid, binding, enforceable and in full force and effect,
and such Seller or its applicable Affiliates enjoys peaceful and undisturbed
possession of the Leased Real Property;

 

(ii)     Such Seller or its applicable Affiliate is not in breach or default
under such Lease, and no event has occurred or circumstance exists which, with
the delivery of notice, passage of time or both, would constitute such a breach
or default, and such Seller or its applicable Affiliate has paid all rent due
and payable under such Lease;

 

(iii)     Such Seller or its applicable Affiliate has not received nor given any
notice of any default or event that with notice or lapse of time, or both, would
constitute a default by any Seller or its applicable Affiliate under any of the
Leases and, to the Knowledge of Sellers or their applicable Affiliate, no other
party is in default thereof, and no party to any Lease has exercised any
termination rights with respect thereto;

 

(iv)     Neither Sellers nor their applicable Affiliates have subleased,
assigned or otherwise granted to any Person the right to use or occupy such
Leased Real Property or any portion thereof; and

 

(v)     Neither Sellers nor their applicable Affiliates have pledged, mortgaged
or otherwise granted an Encumbrance on its leasehold interest in any Leased Real
Property.

 

(c)     Neither Sellers nor their applicable Affiliates have received any
written notice of (i) material violations of building codes and/or zoning
ordinances or other governmental or regulatory Laws affecting the Real Property,
(ii) existing, pending or threatened condemnation proceedings affecting the Real
Property, or (iii) existing, pending or threatened zoning, building code or
other moratorium proceedings, or similar matters which could reasonably be
expected to materially and adversely affect the ability to operate the Real
Property as currently operated. Neither the whole nor any material portion of
any Real Property has been damaged or destroyed by fire or other casualty.

 

(d)     The Real Property is sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as conducted prior
to the Closing and constitutes all of the real property necessary to conduct the
Business as currently conducted.

  

 
-27-

--------------------------------------------------------------------------------

 

 

Section 4.11     Intellectual Property.

 

(a)     Except as set forth in Section 4.11(a) of the Disclosure Schedules,
Sellers have no Intellectual Property Registrations and do not own Intellectual
Property Assets that are material to the operation of the Business that are not
registered.

 

(b)     Except as set forth in Section 4.11(b) of the Disclosure Schedules,
Sellers or their applicable Affiliates own, exclusively or jointly with other
Persons, all right, title and interest in and to the Intellectual Property
Assets, free and clear of Encumbrances except Permitted Encumbrances.

 

(c)     Except for Intellectual Property Licenses given to Sellers or their
applicable Affiliate by BWW and affiliates of BWW pursuant to the Franchise
Agreements, Section 4.11(c) of the Disclosure Schedules lists all other
Intellectual Property Licenses material to the operation of the Business.
Sellers or their applicable Affiliates have provided Buyer with true and
complete copies of all such Intellectual Property Licenses. All such
Intellectual Property Licenses are valid, binding and enforceable between
Sellers or their applicable Affiliates and the other parties thereto, and
Sellers or their applicable Affiliates and to Sellers’ Knowledge, such other
parties, are in compliance in all material respects with the terms and
conditions of such Intellectual Property Licenses.

 

Section 4.12     Suppliers. Section 4.12 of the Disclosure Schedules sets forth
with respect to the Business the material distributors and suppliers to whom
Sellers or their applicable Affiliates have paid consideration for goods or
services (collectively, the “Material Suppliers”) and the amount of purchases
from each Material Supplier during such periods. Except as set forth in Section
4.12 of the Disclosure Schedules, Sellers have not received any notice, and have
no reason to believe, that any of the Material Suppliers has ceased, or intends
to cease, to supply goods or services to the Business or to otherwise terminate
or materially reduce its relationship with the Business.

 

Section 4.13     Insurance. Section 4.13 of the Disclosure Schedules sets forth
(a) a true and complete list of all current policies or binders of fire,
liability, “dramshop” and similar liability, umbrella liability, real and
personal property, workers’ compensation, vehicular, fiduciary liability and
other casualty and property insurance maintained by Sellers or their Affiliates
and relating to the Business, the Purchased Assets or the Assumed Liabilities
(collectively, the “Insurance Policies”); and (b) with respect to the Business,
the Purchased Assets or the Assumed Liabilities, a list of all pending claims
and the claims history for Sellers since January 1, 2013. Except as set forth on
Section 4.13 of the Disclosure Schedules, there are no claims related to the
Business, the Purchased Assets or the Assumed Liabilities pending under any such
Insurance Policies as to which coverage has been questioned, denied or disputed
or in respect of which there is an outstanding reservation of rights. Neither
Sellers nor any of their Affiliates have received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if not yet due, accrued. All such Insurance
Policies (a) are in full force and effect and enforceable in accordance with
their terms; (b) are provided by carriers who are financially solvent; and
(c) have not been subject to any lapse in coverage. Neither Sellers nor any of
their Affiliates is in default under, or has otherwise failed to comply with, in
any material respect, any provision contained in any such Insurance Policy. The
Insurance Policies are of the type and in the amounts customarily carried by
Persons conducting a business similar to the Business and are sufficient for
compliance with all applicable Laws and Contracts to which any Seller is a party
or by which any Seller is bound. True and complete copies of the Insurance
Policies have been made available to Buyer.

 

Section 4.14     Legal Proceedings; Governmental Orders.

 

(a)     Except as set forth in Section 4.14(a) of the Disclosure Schedules,
there are no Actions pending or, to Sellers’ Knowledge, threatened against or by
Sellers (a) relating to or affecting the Business, the Purchased Assets or the
Assumed Liabilities; or (b) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or, to Sellers’ Knowledge, circumstances exist, that may give rise to,
or serve as a basis for, any such Action.

 

 
-28-

--------------------------------------------------------------------------------

 

 

(b)     Except as set forth in Section 4.14(b) of the Disclosure Schedules,
there are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against, relating to or affecting the Business. Sellers are
in compliance with the terms of each Governmental Order set forth in Section
4.14(b) of the Disclosure Schedules. No event has occurred or, circumstances
exist, that may constitute or result in (with or without notice or lapse of
time) a violation of any such Governmental Order.

 

Section 4.15     Compliance With Laws; Permits.

 

(a)     Except as set forth in Section 4.15(a) of the Disclosure Schedules,
Sellers have been and are in compliance with all Laws applicable to the conduct
of the Business as currently conducted or the ownership and use of the Purchased
Assets.

 

(b)     All Permits required for Sellers to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Sellers or their applicable Affiliates and are valid and in full
force and effect. All fees and charges with respect to such Permits as of the
date hereof have been paid in full. Section 4.15(b) of the Disclosure Schedules
lists all current Permits issued to Sellers or their applicable Affiliates which
are related to the conduct of the Business as currently conducted or the
ownership and use of the Purchased Assets, including the names of the Permits
and their respective dates of issuance and expiration. No event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse or limitation of any
Permit set forth in Section 4.15(b) of the Disclosure Schedules.

 

Section 4.16     Environmental Matters.

 

(a)     The operations of Sellers with respect to the Business and the Purchased
Assets are and have been in compliance with all Environmental Laws. Sellers have
not received from any Person, with respect to the Business or the Purchased
Assets, any: (i) Environmental Notice or Environmental Claim; or (ii) written
request for information pursuant to Environmental Law, which, in each case,
either remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date.

 

(b)     Sellers or their applicable Affiliates have obtained and are in material
compliance with all Environmental Permits (each of which is disclosed in Section
4.16(b) of the Disclosure Schedules) necessary for the conduct of the Business
as currently conducted or the ownership, lease, operation or use of the
Purchased Assets and all such Environmental Permits are in full force and effect
and shall be maintained in full force and effect by Sellers or their applicable
Affiliates through the Closing Date in accordance with Environmental Law, and
Sellers are not aware of any condition, event or circumstance that might prevent
or impede, after the Effective Time, the conduct of the Business as currently
conducted or the ownership, lease, operation or use of the Purchased Assets.
With respect to any such Environmental Permits, Sellers or their applicable
Affiliates have undertaken, or will undertake prior to the Closing Date, all
measures necessary to facilitate transferability of the same, and Sellers are
not aware of any condition, event or circumstance that might prevent or impede
the transferability of the same, and have not received any Environmental Notice
or written communication regarding any material adverse change in the status or
terms and conditions of the same.

 

 
-29-

--------------------------------------------------------------------------------

 

 

(c)     There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the Business or the Purchased Assets or any
real property currently or formerly owned, leased or operated by Sellers in
connection with the Business, and Sellers has not received an Environmental
Notice that any of the Business or the Purchased Assets or real property
currently or formerly owned, leased or operated by Sellers in connection with
the Business (including soils, groundwater, surface water, buildings and other
structure located thereon) has been contaminated with any Hazardous Material
which could reasonably be expected to result in an Environmental Claim against,
or a violation of Environmental Law or term of any Environmental Permit by,
Sellers.

 

(d)     Sellers have not retained or assumed, by contract or operation of law,
any liabilities or obligations of third parties under Environmental Law.

 

(e)     Sellers have provided or otherwise made available to Buyer and listed in
Section 4.16(e) of the Disclosure Schedules: (i) any and all environmental
reports, studies, audits, records, sampling data, site assessments, risk
assessments, economic models and other similar documents with respect to the
Business or the Purchased Assets or any real property currently or formerly
owned, leased or operated by Sellers in connection with the Business which are
in the possession or control of Sellers related to compliance with Environmental
Laws, Environmental Claims or an Environmental Notice.

 

Section 4.17     Employee Benefit Matters.

 

(a)     Section 4.17(a) of the Disclosure Schedules contains a true and complete
list of each pension, benefit, retirement, compensation, profit-sharing,
deferred compensation, incentive, performance award, phantom equity, stock or
stock-based, change in control, retention, severance, vacation, paid time off,
fringe-benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, which is or has been maintained, sponsored, contributed
to, or required to be contributed to by Sellers for the benefit of any current
or former employee, officer, director, retiree, independent contractor or
consultant of the Business or any spouse or dependent of such individual, or
under which Sellers have or may have any Liability, or with respect to which
Buyer or any of its Affiliates would reasonably be expected to have any
Liability, contingent or otherwise (as listed on Section 4.17(a) of the
Disclosure Schedules, each, a “Benefit Plan”).

 

(b)     With respect to each Benefit Plan, Sellers have made available to Buyer
accurate, current and complete copies of each of the following: (i) where the
Benefit Plan has been reduced to writing, the plan document together with all
amendments; (ii) where the Benefit Plan has not been reduced to writing, a
written summary of all material plan terms; (iii) where applicable, copies of
any trust agreements or other funding arrangements, custodial agreements,
insurance policies and contracts, administration agreements and similar
agreements, and investment management or investment advisory agreements, now in
effect or required in the future as a result of the transactions contemplated by
this Agreement or otherwise; (iv) copies of any summary plan descriptions,
summaries of material modifications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion or advisory letter from the Internal Revenue Service;
(vi) in the case of any Benefit Plan for which a Form 5500 is required to be
filed, a copy of the most recently filed Form 5500, with schedules attached;
(vii) actuarial valuations and reports related to any Benefit Plans with respect
to the most recently completed plan years; and (viii) copies of material
notices, letters or other correspondence from the Internal Revenue Service,
Department of Labor or Pension Benefit Guaranty Corporation relating to the
Benefit Plan.

 

 
-30-

--------------------------------------------------------------------------------

 

 

(c)     Except as set forth in Section 4.17(c) of the Disclosure Schedules, each
Benefit Plan (other than any multi-employer plan within the meaning of Section
3(37) of ERISA (each a “Multi-employer Plan”)) has been established,
administered and maintained in accordance with its terms and in compliance with
all applicable Laws (including ERISA and the Code).

Section 4.18     Employment Matters.

 

(a)     Section 4.18(a) of the Disclosure Schedules contains a list of all
persons who are employees, independent contractors or consultants of the
Business as of the date hereof, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the fringe benefits provided to each such individual as of the date hereof.
Except as set forth in Section 4.18(a) of the Disclosure Schedules, as of the
date hereof, all compensation, including wages, commissions and bonuses payable
to employees, independent contractors or consultants of the Business for
services performed on or prior to the date hereof have been paid in full and
there are no outstanding agreements, understandings or commitments of Seller
with respect to any compensation, commissions or bonuses.

 

(b)     Sellers are not, and have not been for the past five (5) years, a party
to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council or labor organization (collectively,
“Union”), and there is not, and has not been for the past five (5) years, any
Union representing or purporting to represent any employee of Sellers, and, to
Sellers’ Knowledge, no Union or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining. Except as set forth
in Section 4.18(b) of the Disclosure Schedules, there has never been, nor has
there been any threat of, any strike, slowdown, work stoppage, lockout,
concerted refusal to work overtime or other similar labor disruption or dispute
affecting Sellers or any employees of the Business. Sellers have no duty to
bargain with any Union.

 

(c)     Except as set forth in Section 4.18(c) of the Disclosure Schedules,
Sellers are and have been in compliance in all material respects with all
applicable Laws pertaining to employment and employment practices to the extent
they relate to employees of the Business, including all Laws relating to labor
relations, equal employment opportunities, fair employment practices, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, immigration, wages, hours, overtime compensation, child
labor, hiring, promotion and termination of employees, working conditions, meal
and break periods, privacy, health and safety, workers’ compensation, leaves of
absence and unemployment insurance. All individuals characterized and treated by
Sellers as consultants or independent contractors of the Business are properly
treated as independent contractors under all applicable Laws. All employees of
the Business classified as exempt under the Fair Labor Standards Act and state
and local wage and hour laws are properly classified in all material respects.
Except as set forth in Section 4.18(c), there are no Actions against Sellers
pending, or to the Sellers’ Knowledge, threatened to be brought or filed, by or
with any Governmental Authority or arbitrator in connection with the employment
of any current or former applicant, employee, consultant, volunteer, intern or
independent contractor of the Business, including, any claim relating to unfair
labor practices, employment discrimination, harassment, retaliation, equal pay,
wages and hours or any other employment related matter arising under applicable
Laws.

 

(d)     Sellers have complied in all material respects with the WARN Act, if
applicable.

  

 
-31-

--------------------------------------------------------------------------------

 

 

Section 4.19     Taxes. Except as set forth in Section 4.19 of the Disclosure
Schedules:

 

(a)     All Tax Returns with respect to the Business required to be filed by
Sellers for any Pre-Closing Tax Period have been, or will be, timely filed. Such
Tax Returns are, or will be, true, complete and correct in all respects. All
Taxes due and owing by Sellers (whether or not shown on any Tax Return) have
been, or will be, timely paid.

 

(b)     Sellers have withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.

 

(c)     No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Sellers.

 

(d)     All deficiencies asserted, or assessments made, against Sellers as a
result of any examinations by any taxing authority have been fully paid.

 

(e)     No Seller is a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority against Sellers.

 

(f)     There are no Encumbrances for Taxes upon any of the Purchased Assets
nor, to Sellers’ Knowledge, is any taxing authority in the process of imposing
any Encumbrances for Taxes on any of the Purchased Assets (other than for
current Taxes not yet due and payable).

 

Section 4.20     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Sellers.

 

Section 4.21     Full Disclosure. No representation or warranty by Sellers in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

Section 4.22     NO OTHER REPRESENTATIONS OR WARRANTIES, NON-RELIANCE. EXCEPT
FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND
THE TRANSACTION DOCUMENTS, NEITHER SELLER, NOR ANY OTHER PERSON ON SUCH PARTY’S
BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY,
EITHER ORAL OR WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF
PERFORMANCE, USAGE, TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED,
INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY AS TO VALUE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR FOR ORDINARY PURPOSES OR
ANY OTHER MATTER, AND BUYER ACKNOWLEDGES THAT IT HAS NOT RELIED UPON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER, OR ANY OTHER PERSON ON SUCH PARTY’S
BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT OR THE TRANSACTION
DOCUMENTS.

 

 
-32-

--------------------------------------------------------------------------------

 

 

Article V
Representations and warranties of buyer

 

Buyer represent and warrant to Sellers that the statements contained in this
Article V are true and correct as of the date hereof.

 

Section 5.01     Organization of Buyer. Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Michigan.

 

Section 5.02     Authority of Buyer. Buyer has full corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Buyer is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Buyer of this Agreement and any other Transaction
Document to which Buyer is a party, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Sellers) this Agreement constitutes a legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms. When each other
Transaction Document to which Buyer or its applicable Affiliates, is or will be
a party has been duly executed and delivered by Buyer or its applicable
Affiliates, (assuming due authorization, execution and delivery by each other
party thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer or its applicable Affiliates, enforceable against them in
accordance with their terms.

 

Section 5.03     No Conflicts; Consents. The execution, delivery and performance
by Buyer, and its applicable Affiliates of this Agreement and the other
Transaction Documents to which each is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the certificate of incorporation, by-laws or other organizational documents of
Buyer or its applicable Affiliates; (b) conflict with or result in a violation
or breach of any provision of any Law or Governmental Order applicable to Buyer
or its applicable Affiliates; or (c) require the consent, notice or other action
by any Person under any Contract to which Buyer or its applicable Affiliates are
a party. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Buyer or its applicable Affiliates in connection with the execution and delivery
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby.

 

Section 5.04     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer or its applicable
Affiliates.

 

Section 5.05     Legal Proceedings. There are no Actions pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

  

 
-33-

--------------------------------------------------------------------------------

 

 

Article VI
Covenants

 

Section 6.01     Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Sellers shall (x) conduct the Business in the ordinary course of
business consistent with past practice; and (y) use reasonable best efforts to
maintain and preserve intact their current Business organization, operations and
franchise and to preserve the rights, franchises, goodwill and relationships of
their employees, customers, lenders, suppliers, regulators and others having
relationships with the Business. Without limiting the foregoing, from the date
hereof until the Closing Date (or the earlier termination of this Agreement in
accordance with its terms), Sellers shall:

 

(a)     preserve and maintain all Permits required for the conduct of the
Business as currently conducted or the ownership and use of the Purchased
Assets;

 

(b)     pay the debts, Taxes and other obligations of the Business when due;

 

(c)     continue to collect Accounts Receivable in a manner consistent with past
practice, without discounting such Accounts Receivable;

 

(d)     continue repair and maintenance schedules in the ordinary course of
Sellers’ Business and take such additional action as necessary to maintain the
properties and assets included in good operating condition and repair, subject
to reasonable wear and tear;

 

(e)     continue in full force and effect without modification all Insurance
Policies, except as required by applicable Law;

 

(f)     perform all of their obligations under all Assigned Contracts;

 

(g)     maintain the Books and Records in accordance with past practice;

 

(h)     comply in all material respects with all Laws applicable to the conduct
of the Business or the ownership and use of the Purchased Assets; and

 

(i)     not take or permit any action that would cause any of the changes,
events or conditions described in Section 4.06 to occur.

 

Section 6.02     Access to Information. From the date hereof until the Closing
(or the earlier termination of this Agreement in accordance with its terms),
Sellers shall (a) afford Buyer and its Representatives full and free access to
and the right to inspect all of the Real Property, properties, assets, premises,
Books and Records, Contracts and other documents and data related to the
Business; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c)  instruct Representatives
of Sellers to cooperate with Buyer in its investigation of the Business. Any
investigation pursuant to this Section 6.02 shall be conducted in such manner as
not to interfere unreasonably with the conduct of the Business or any other
businesses of Sellers. No investigation by Buyer or other information received
by Buyer shall operate as a waiver or otherwise affect any representation,
warranty or agreement given or made by Sellers in this Agreement.

  

 
-34-

--------------------------------------------------------------------------------

 

 

Section 6.03     No Solicitation of Other Bids.

 

(a)     Sellers shall not, and shall not authorize or permit any of their
Affiliates or any of their respective Representatives to, directly or
indirectly, (i) encourage, solicit, initiate, facilitate or continue inquiries
regarding an Acquisition Proposal; (ii) enter into discussions or negotiations
with, or provide any information to, any Person concerning a possible
Acquisition Proposal; or (iii) enter into any agreements or other instruments
(whether or not binding) regarding an Acquisition Proposal. Sellers shall
immediately cease and cause to be terminated, and shall cause their Affiliates
and all of their Representatives to immediately cease and cause to be
terminated, all existing discussions or negotiations with any Persons conducted
heretofore with respect to an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than BWW or Affiliates of BWW, or Buyer or any of its Affiliates)
relating to the direct or indirect disposition, whether by sale, merger or
otherwise, of all or any portion of the Business or the Purchased Assets;
provided, Sellers should not be limited by anything in this Section, or any
other term in this Agreement, from fulfilling its obligations under the
Franchise Agreements to BWW, including its obligations to afford BWW a right of
first refusal to acquire the Purchased Assets and Business thereunder.

 

(b)     In addition to the other obligations under this Section 6.03, Sellers
shall promptly (and in any event within three (3) Business Days after receipt
thereof by Sellers or their Representatives) advise Buyer orally and in writing
of any Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.

 

(c)     Sellers agree that the rights and remedies for noncompliance with this
Section 6.03 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.

 

Section 6.04     Notice of Certain Events. From the date hereof until the
Closing (or the earlier termination of this Agreement in accordance with its
terms), each party shall promptly notify the other party in writing of:

 

(a)     any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on such party,
(B) has resulted in, or could reasonably be expected to result in, any
representation or warranty made by such party hereunder not being true and
correct or (C) has resulted in, or could reasonably be expected to result in,
the failure of any of the conditions set forth in Section 7.02 or Section 7.03,
as applicable, to be satisfied;

 

(b)     any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(c)     any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

 

(d)     any Actions commenced or, to the applicable party’s Knowledge,
threatened against, relating to or involving or otherwise affecting the
Business, the Purchased Assets or the Assumed Liabilities that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to the terms of this Agreement or that relates to the consummation of
the transactions contemplated by this Agreement.

 

(e)     Buyer’s receipt of information pursuant to this Section 6.04 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Sellers in this Agreement, and shall not be deemed to
amend or supplement the Disclosure Schedules.

  

 
-35-

--------------------------------------------------------------------------------

 

 

Section 6.05     Employees and Employee Benefits.

 

(a)     Commencing on the Closing Date, Sellers shall effectively terminate all
employees of the Business who are actively at work at the Effective Time, and,
at Buyer's sole discretion, Buyer may (directly or through its applicable
Affiliate) offer employment, on an "at will" basis, to any of such employees.
Sellers shall bear any and all obligations and liability under the WARN Act
resulting from employment losses pursuant to this Section 6.05.

 

(b)     Sellers shall be solely responsible, and Buyer shall have no obligations
whatsoever for, any compensation or other amounts payable to any current or
former employee, officer, director, independent contractor or consultant of the
Business, including hourly pay, commission, bonus, salary, accrued vacation,
fringe, pension or profit sharing benefits or severance pay for any period
relating to the service with Sellers or their applicable Affiliates at any time
on or prior to the Effective Time and Sellers shall pay all such amounts to all
entitled persons on or prior to the Effective Time.

 

(c)     Sellers shall remain solely responsible for the satisfaction of all
claims for medical, dental, life insurance, health accident or disability
benefits brought by or in respect of current or former employees, officers,
directors, independent contractors or consultants of the Business or the
spouses, dependents or beneficiaries thereof, which claims relate to events
occurring on or prior to the Effective Time. Sellers also shall remain solely
responsible for all worker's compensation claims of any current or former
employees, officers, directors, independent contractors or consultants of the
Business which relate to events occurring on or prior to the Effective Time.
Sellers shall pay, or cause to be paid, all such amounts to the appropriate
persons as and when due.

 

(d)     Each employee of the Business who becomes employed by Buyer (or its
applicable Affiliate) in connection with the transactions contemplated by this
Agreement shall be eligible to receive the salary and benefits maintained for
employees of Buyer on substantially similar terms and conditions in the
aggregate as are provided to similarly situated employees of Buyer.

 

(e)     Each employee of the Business who becomes employed by Buyer (or its
applicable Affiliate) in connection with the transaction shall be given service
credit for the purpose of eligibility under the group health plan and
eligibility and vesting only under the defined contribution retirement plan for
his or her period of service with the Sellers prior to the Closing Date;
provided, however, that (i) such credit shall be given pursuant to payroll or
plan records, at the election of Buyer, in its sole and absolute discretion; and
(ii) such service crediting shall be permitted and consistent with Buyer's
defined contribution retirement plan.

 

Section 6.06     Confidentiality. From and after the Closing, Sellers shall, and
shall cause their Affiliates to, hold, and shall use their reasonable best
efforts to cause their respective Representatives to hold, in confidence any and
all information, whether written or oral, concerning the Business, except to the
extent that Sellers can show that such information (a) is generally available to
and known by the public through no fault of Sellers, any of their Affiliates or
their respective Representatives; or (b) is lawfully acquired by Sellers, any of
their Affiliates or their respective Representatives from and after the Closing
from sources which are not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation. If Sellers or any of their
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, Sellers shall promptly notify Buyer in writing and shall disclose only that
portion of such information which Sellers are advised by its counsel in writing
is legally required to be disclosed, provided that Sellers shall use reasonable
best efforts to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such information.

  

 
-36-

--------------------------------------------------------------------------------

 

 

Section 6.07     Non-competition; Non-solicitation

 

(a)     For a period of three (3) years commencing on the Closing Date (the
“Restricted Period”), Sellers and the Principal Members each shall not, and
shall not permit any of their respective Affiliates to, directly or indirectly,
(i) engage in or assist others in engaging in the Restricted Business in the
Territory; (ii) have an interest in any Person that engages directly or
indirectly in the Restricted Business in the Territory in any capacity,
including as a partner, shareholder, member, employee, principal, agent, trustee
or consultant; or (iii) cause, induce or encourage any material actual or
prospective client, customer, supplier or licensor of the Business (including
any existing or former client or customer of Sellers or the Principal Members
and any Person that becomes a client or customer of the Business after the
Closing), or any other Person who has a material business relationship with the
Business, to terminate or modify any such actual or prospective relationship.
Notwithstanding the foregoing, Sellers and the Principal Members each may own,
directly or indirectly, solely as an investment, securities of any Person traded
on any national securities exchange if Sellers are not a controlling Person of,
or a member of a group which controls, such Person and does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

(b)     During the Restricted Period, Sellers and the Principal Members each
shall not, and shall not permit any of their respective Affiliates to, directly
or indirectly, hire or solicit any person who is offered employment by Buyer
pursuant to Section 6.05, or is or was employed in the Business during the
Restricted Period, or encourage any such employee to leave such employment or
hire any such employee who has left such employment, except pursuant to a
general solicitation which is not directed specifically to any such employees;
provided, that nothing in this Section 6.07(b) shall prevent Sellers, the
Principal Members or any of their respective Affiliates from retaining the
services of (i) any employee whose employment has been terminated by Buyer (or
its applicable Affiliate) or (ii) after 180 days from the date of termination of
employment, any employee whose employment has been terminated by the employee.

 

(c)     Sellers and the Principal Members each acknowledge that a breach or
threatened breach of this Section 6.07 would give rise to irreparable harm to
Buyer, for which monetary damages would not be an adequate remedy, and hereby
agrees that in the event of a breach or a threatened breach by Sellers or the
Principal Members of any such obligations, Buyer shall, in addition to any and
all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction (without any requirement to
post bond).

 

(d)     Sellers and the Principal Members each acknowledge that the restrictions
contained in this Section 6.07 are reasonable and necessary to protect the
legitimate interests of Buyer and constitute a material inducement to Buyer to
enter into this Agreement and consummate the transactions contemplated by this
Agreement. In the event that any covenant contained in this Section 6.07 should
ever be adjudicated to exceed the time, geographic, product or service or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service or other limitations permitted by applicable Law. The covenants
contained in this Section 6.07 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 

(e)     The obligations of Sellers and the Principal Members under this Section
6.07 are joint and several.

  

 
-37-

--------------------------------------------------------------------------------

 

 

Section 6.08     Governmental Approvals and Consents

 

(a)     Each party hereto shall, as promptly as possible, (i) make, or cause or
be made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Authorities that may be or become necessary for its execution
and delivery of this Agreement and the performance of its obligations pursuant
to this Agreement and the other Transaction Documents. Each party shall
cooperate fully with the other party and its Affiliates in promptly seeking to
obtain all such consents, authorizations, orders and approvals. The parties
hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

(b)     Sellers and Buyer shall use reasonable best efforts to give all notices
to, and obtain all consents from, all third parties that are described in
Section 4.03 of the Disclosure Schedules.

 

(c)     Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
reasonable best efforts to:

 

(i)     respond to any inquiries by any Governmental Authority regarding
antitrust or other matters with respect to the transactions contemplated by this
Agreement or any other Transaction Document;

 

(ii)     avoid the imposition of any order or the taking of any action that
would restrain, alter or enjoin the transactions contemplated by this Agreement
or any other Transaction Document; and

 

(iii)     in the event any Governmental Order adversely affecting the ability of
the parties to consummate the transactions contemplated by this Agreement or any
other Transaction Document has been issued, to have such Governmental Order
vacated or lifted.

 

(d)     All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals made by or on behalf of
either party before any Governmental Authority or the staff or regulators of any
Governmental Authority, in connection with the transactions contemplated
hereunder (but, for the avoidance of doubt, not including any interactions
between Sellers or Buyer with Governmental Authorities in the ordinary course of
business), shall be disclosed to the other party hereunder in advance of any
filing, submission or attendance, it being the intent that the parties will
consult and cooperate with one another, and consider in good faith the views of
one another, in connection with any such analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.

 

(e)     Notwithstanding the foregoing, nothing in this Section 6.08 shall
require, or be construed to require, Buyer or any of its Affiliates to agree to
(i) sell, hold, divest, discontinue or limit, before or after the Closing Date,
any assets, businesses or interests of Buyer or any of its Affiliates; (ii) any
conditions relating to, or changes or restrictions in, the operations of any
such assets, businesses or interests which, in either case, could reasonably be
expected to result in a Material Adverse Effect or materially and adversely
impact the economic or business benefits to Buyer of the transactions
contemplated by this Agreement and the other Transaction Documents; or (iii) any
material modification or waiver of the terms and conditions of this Agreement.

 

 
-38-

--------------------------------------------------------------------------------

 

 

Section 6.09     Books and Records.

 

(a)     In order to facilitate the resolution of any claims made against or
incurred by Sellers prior to the Effective Time, or for any other reasonable
purpose, for a period of four (4) years after the Effective Time, Buyer shall:

 

(i)     retain the Books and Records (including personnel files) relating to
periods prior to the Effective Time in a manner reasonably consistent with the
prior practices of Sellers; and

 

(ii)     upon reasonable notice, afford the Sellers’ Representatives reasonable
access (including the right to make, at Sellers’ expense, photocopies), during
normal business hours, to such Books and Records.

 

(b)     In order to facilitate the resolution of any claims made by or against
or incurred by Buyer after the Effective Time, or for any other reasonable
purpose, for a period of two (2) years following the Effective Time, Sellers
shall:

 

(i)     retain the Books and Records (including personnel files) of Sellers
which relate to the Business and their operations for periods prior to the
Effective Time; and

 

(ii)     upon reasonable notice, afford the Buyer’s Representatives reasonable
access (including the right to make, at Buyer’s expense, photocopies), during
normal business hours, to such Books and Records.

 

(c)     Neither Buyer nor Sellers shall be obligated to provide the other party
with access to any books or records (including personnel files) pursuant to this
Section 6.09 where such access would violate any Law or be protected by
attorney-client privilege.

 

Section 6.10     Closing Conditions From the date hereof until the Closing (or
the earlier termination of the Agreement in accordance with its terms), each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article
VII hereof.

 

Section 6.11     Public Announcements. Unless otherwise required by applicable
Law or Securities and Exchange Commission requirements (based upon the
reasonable advice of counsel), no party to this Agreement shall make any public
announcements in respect of this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media without the prior written
consent of the other party (which consent shall not be unreasonably withheld or
delayed), and the parties shall cooperate as to the timing and contents of any
such announcement.

 

Section 6.12     Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; it being understood that any Liabilities arising out
of the failure of Sellers to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction which would not
otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.

  

Section 6.13     Receivables. From and after the Effective Time, if Sellers or
any of their Affiliates receives or collects any funds relating to any Accounts
Receivable or any other Purchased Asset, Sellers or their Affiliates shall remit
such funds to Buyer within five (5) Business Days after its receipt thereof.
From and after the Effective Time, if Buyer or its Affiliate receives or
collects any funds relating to any Excluded Asset, Buyer or its Affiliate shall
remit any such funds to Sellers within five (5) Business Days after its receipt
thereof.

 

 
-39-

--------------------------------------------------------------------------------

 

 

Section 6.14     Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other similar Taxes and fees (including any
penalties and interest) incurred in connection with the operation of the
Business or this Agreement and the other Transaction Documents shall be borne
and paid by Sellers when due, and Sellers shall, at their own expense, timely
file any Tax Return or other document with respect to such Taxes or fees (and
Buyer shall cooperate with respect thereto as necessary).

 

Section 6.15     Tax Clearance Certificates. If requested by Buyer, Sellers
shall notify all of the taxing authorities in the jurisdictions that impose
Taxes on Sellers or where Sellers have a duty to file Tax Returns of the
transactions contemplated by this Agreement in the form and manner required by
such taxing authorities, if the failure to make such notifications or receive
any available tax clearance certificate (a “Tax Clearance Certificate”) could
subject the Buyer to any Taxes of Sellers. If any taxing authority asserts that
Sellers are liable for any Tax related to a Pre-Closing Tax Period, Sellers
shall promptly pay any and all such amounts and shall provide evidence to the
Buyer that such liabilities have been paid in full or otherwise satisfied.

 

Section 6.16      Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.

 

Section 6.17     Restrictions on Dissolution and Distribution of Sellers.
Sellers shall not dissolve or make any liquidating distributions of the proceeds
from this transaction unless and until Sellers have paid or made adequate
provisions for the payment of all of their obligations pursuant to Section
2.06(b) or Article VIII.

 

Article VII
Conditions to closing

 

Section 7.01     Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or the parties’ waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)     No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(b)     Sellers shall have received any consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 4.03 in form
and substance reasonably satisfactory to Buyer and no such consent,
authorization, order and approval shall have been revoked.

  

 
-40-

--------------------------------------------------------------------------------

 

 

Section 7.02     Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)     Other than the representations and warranties of Sellers contained in
Section 4.01, Section 4.02, and Section 4.20, the representations and warranties
of Sellers contained in this Agreement, the other Transaction Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and as of the Effective Time with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Sellers contained in Section
4.01, Section 4.02, and Section 4.20 shall be true and correct in all respects
on and as of the date hereof and on and as of the Effective Time with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

 

(b)     Sellers shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by them
prior to the Effective Time; provided, that, with respect to agreements,
covenants and conditions that are qualified by materiality, Sellers shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

 

(c)     No Action shall have been commenced by any Person not a party to this
Agreement against Buyer or Sellers, which would prevent the Closing. No
injunction or restraining order shall have been issued by any Governmental
Authority, and be in effect, which restrains or prohibits any transaction
contemplated hereby.

 

(d)     All approvals, consents and waivers that are listed on Section 4.03 of
the Disclosure Schedules shall have been received, and executed counterparts
thereof shall have been delivered to Buyer at or prior to the Closing.

 

(e)     From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.

 

(f)     Buyer shall have received all Permits that are necessary for it to
conduct the Business as conducted by Sellers as of the Closing Date.

 

(g)     Buyer shall have received (at the applicable Seller's expense) an
owner's title insurance policy with respect to each Owned Real Property, issued
by a nationally recognized title insurance company acceptable to Buyer, written
as of the Closing Date, insuring Buyer in such amounts and together with such
endorsements, and otherwise in such form, as Buyer shall require. Such title
insurance policy shall insure fee simple title to each Owned Real Property, free
and clear of all Encumbrances other than Permitted Encumbrances and those listed
on Section 4.10(a)(i) of the Disclosure Schedules. Buyer shall have received (at
the applicable Seller's expense) an appropriately certified ALTA/ACSM Land Title
Survey showing no Encumbrances other than the Permitted Encumbrances and those
listed on Section 4.10(a)(i) of the Disclosure Schedules, and otherwise in form
and substance satisfactory to Buyer, for each of the Owned Real Properties.

 

 
-41-

--------------------------------------------------------------------------------

 

 

(h)     All Encumbrances relating to the Purchased Assets shall have been
released in full, other than Permitted Encumbrances, and Sellers shall have
delivered to Buyer written evidence, in form satisfactory to Buyer in its sole
discretion, of the release of such Encumbrances.

 

(i)     Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized representative of Sellers, that each of the
conditions set forth in Section 7.02(a) and Section 7.02(b) have been satisfied
(the “Seller Closing Certificate”).

 

(j)     Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Sellers certifying that attached thereto
are true and complete copies of all resolutions adopted by the board of
directors or managers, of each authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby by the Sellers,
and that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby and
thereby.

 

(k)     Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Sellers certifying the names and signatures
of the officers of Sellers authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.

 

(l)     Buyer shall have received a certificate pursuant to Treasury Regulations
Section 1.1445-2(b) (the "FIRPTA Certificate") that the applicable Seller is not
a foreign person within the meaning of Section 1445 of the Code duly executed by
the applicable Seller.

 

(m)     Buyer, within fifteen (15) business days of the execution of this
Agreement, shall have obtained on terms and conditions satisfactory to it all of
the financing it needs in order to consummate the transactions contemplated by
this Agreement. Buyer on or before the expiration of the aforesaid fifteen (15)
day period shall give written notice to Sellers (i) confirming that Buyer’s
financing condition has been satisfied, or (ii) advising Sellers that Buyer
requires an extension of time to obtain satisfactory financing, and in such
event, Seller’s and Buyer may agree in writing on the extension of time
permitted to satisfy Buyer’s financing condition, provided, however, Sellers
shall have no obligation to agree to an extension of time hereunder and may
unilaterally terminate this Agreement in its sole discretion should the parties
not agree on an extension of time. Buyer’s failure to timely provide written
notice to Sellers as provided in this Section 7.02(m) shall be deemed a waiver
of Buyer’s financing condition to Closing under this Agreement.

 

(n)     Sellers shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

Section 7.03     Conditions to Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfilment or Sellers’ waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)     Other than the representations and warranties of Buyer contained in
Section 5.01, Section 5.02, and Section 5.04, the representations and warranties
of Buyer contained in this Agreement, the other Transaction Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and as of the Effective Time with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer contained in Section
5.01, Section 5.02 and Section 5.04 shall be true and correct in all respects on
and as of the date hereof and on and as of the Effective Time with the same
effect as though made at and as of such date.

 

 
-42-

--------------------------------------------------------------------------------

 

 

 

(b)     Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date; provided, that, with respect to agreements,
covenants and conditions that are qualified by materiality, Buyer shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

 

(c)     No Action shall have been commenced by any Person not a party to this
Agreement against Buyer or Sellers, which would prevent the Closing. No
injunction or restraining order shall have been issued by any Governmental
Authority, and be in effect, which restrains or prohibits any material
transaction contemplated hereby.

(d)     Buyer shall have delivered the Escrow Amount to the Escrow Agent
pursuant to Section 3.02(c).

 

(e)     Sellers shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Buyer, that each of the conditions set
forth in Section 7.03(a) and Section 7.03(b) have been satisfied (the “Buyer
Closing Certificate”).

 

(f)     Buyer shall have delivered to Sellers such other documents or
instruments as Sellers reasonably request and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

Section 7.04     Casualty or Condemnation. In the event at any time from and
after the date hereof and prior to the Effective Time:

 

(a)     With respect to any Restaurant or any parcel of real property on which a
Restaurant is located, a fire or other casualty shall occur and the same shall
cause Material Damage (defined below) or condemnation or eminent domain
proceedings shall commence which are reasonably expected to cause Material
Damage, then Buyer may, at its election exercised by written notice to Sellers
within ten (10) days after Buyer’s receipt of notice of any such occurrence,
either (i) terminate this Agreement and neither party shall thereafter have any
further obligations to the other hereunder, except for the Surviving
Obligations, or (ii) proceed with the Closing as provided below.

 

(b)     In the event Buyer fails to elect to terminate under Section 7.04(a)
above, Buyer shall be deemed to have elected to proceed with the Closing as
provided below.

 

(c)     For purposes hereof, “Material Damage” shall mean: (i) fire or other
casualty at two or more of the Restaurants causing damage, as reasonably
estimated by Sellers’ insurance appraiser, that would cost for each affected
Restaurant more than $300,000 or take longer than 120 days to fully repair in
the case of an in-line Restaurant, or 180 days in the case of a free-standing
Restaurant; and (ii) or an eminent domain or condemnation proceeding at two or
more of the Restaurants, which would likely result in an award to Sellers for
each Restaurant in an amount in excess of $300,000.

  

 
-43-

--------------------------------------------------------------------------------

 

 

(d)     In the event Buyer elects under subsection (a)(ii), or is deemed to have
elected under subsection (b), to proceed with the Closing, Sellers shall retain
all insurance proceeds and condemnation awards received by Sellers prior to
Closing, and all of its right, title and interest in and to any claims for
future insurance proceeds or condemnation awards, which claims may, at Sellers’
election and sole cost, be pursued by Sellers after the Closing. In addition,
with respect to a fire or casualty which prevents a Restaurant from operating in
the ordinary course of business, at the time of Closing an amount equal to the
reasonably estimated cost of repair, replacement and re-opening the Restaurant
for business (including, pre-opening costs, permitting and rehiring of
employees) (the “Reopening Requirements”), plus the reasonably estimated Cash
Flow Payments (defined below) to be made by Sellers to Buyer until such repair
and replacement is completed (the “Casualty Holdback”) shall be withheld from
the Closing Payment payable to Sellers and placed and held in escrow with Escrow
Agent pursuant to joint escrow instructions consistent with this provision. If a
Restaurant can reasonably be repaired or reconstructed within twelve (12) months
from Closing, Sellers shall undertake and complete the Reopening Requirements at
its expense as soon as practicable. Between the Closing Date and until the date
such Restaurant satisfies the Reopening Requirements and is open for business,
Buyer shall be entitled to receive a monthly payment from the Casualty Holdback
equal to one-twelfth (1/12th) of such Restaurant’s pro forma store level EBITDA
(the “Cash Flow Payment”). Upon satisfaction of the Reopening Requirements and
opening of such Restaurant, the balance of funds escrowed in the Casualty
Holdback with respect to such Restaurant shall be released to Sellers. If a
Restaurant is not repaired or reconstructed within twelve (12) months from
Closing, then Buyer may elect to terminate this Agreement with respect to such
Restaurant, in which event Sellers shall retain title thereto (without any
rights from BWW), Sellers shall pay to Buyer a termination payment in the amount
set forth opposite such Restaurant on Section 7.04 of the Disclosure Schedules
(which may include a release of funds by Escrow Agent to Buyer from the Casualty
Holdback) and all remaining funds escrowed in the Casualty Holdback with respect
to such Restaurant shall be released to Sellers (the “Termination Payment”). As
used herein, the term “EBITDA” means earnings before interest, taxes,
depreciation and amortization.

 

(e)     In the event of an eminent domain or condemnation proceeding which
prevents a Restaurant from operating in the ordinary course of business, at
Buyer’s election (a) Buyer may terminate this Agreement with respect to such
Restaurant, as applicable, and the applicable Seller shall retain title thereto
(without any rights from BWW) and the Termination Payment for such Restaurant,
as applicable, shall be deducted from the Purchase Price; or (b) Buyer may
proceed to close and assume the rights of the applicable Seller as tenant with
regard to such Restaurant.

 

 

Article VIII
Indemnification

 

Section 8.01     Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is eighteen (18) months from the Closing Date; provided, that the
representations and warranties in Section 4.01, Section 4.02, Section 4.08,
Section 4.20, Section 5.01, Section 5.02 and Section 5.04 shall survive
indefinitely and the representations and warranties in Section 4.16, Section
4.17 and Section 4.19 shall survive for the full period of all applicable
statutes of limitations (giving effect to any waiver, mitigation or extension
thereof). No party shall be subject to any indemnification or hold harmless
obligations pursuant to this Article VIII unless a claim for Losses is made by
the Indemnified Party in a detailed written notice to the Indemnifying Party
setting forth the estimated amount of (if reasonably practicable) and the basis
for the claim delivered to the Indemnifying Party within eighteen (18) months
following the Closing Date (the “Survival Period”); provided, that the Survival
Period shall be extended for those representations and warranties set forth
above in this Section 8.01 for the periods of survival set forth herein above
corresponding to such representations and warranties; provided further, that the
Survival Period for any claim for breach of a covenant required to be performed
subsequent to the Effective Time shall be indefinite. Notwithstanding the
foregoing, any claims for indemnification or to be held harmless hereunder that
are asserted in good faith with reasonable specificity (to the extent known at
such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable Survival Period
shall not thereafter be barred by the expiration of the relevant representation
or warranty and such claims shall survive until finally resolved.

 

 
-44-

--------------------------------------------------------------------------------

 

 

Section 8.02     Indemnification By Sellers. Subject to the other terms and
conditions of this Article VIII, Sellers and the Principal Members, jointly and
severally, shall indemnify and defend each of Buyer and its Affiliates and their
respective Representatives (collectively, the “Buyer Indemnitees”) against, and
shall hold each of them harmless from and against, and shall pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
the Buyer Indemnitees based upon, arising out of, with respect to or by reason
of:

 

(a)     any inaccuracy in or breach of any of the representations or warranties
of Sellers contained in this Agreement, the other Transaction Documents or in
any certificate or instrument delivered by or on behalf of Sellers pursuant to
this Agreement;

(b)     any breach or non-fulfilment of any covenant, agreement or obligation to
be performed by Sellers or their applicable Affiliates pursuant to this
Agreement, the other Transaction Documents or any certificate or instrument
delivered by or on behalf of Sellers or their applicable Affiliates pursuant to
this Agreement or the other Transaction Documents;

 

(c)     any Excluded Asset or any Excluded Liability; or

 

(d)     any Third Party Claim based upon, resulting from or arising out of the
business, operations or obligations of Sellers or any of their Affiliates (other
than the Purchased Assets or Assumed Liabilities) conducted, existing or arising
on or prior to the Closing Date.

 

Section 8.03     Indemnification By Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend each of
Sellers and their Affiliates and their respective Representatives (collectively,
the “Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)     any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement, the other Transaction Documents or in any
certificate or instrument delivered by or on behalf of Buyer pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b)     any breach or non-fulfilment of any covenant, agreement or obligation to
be performed by Buyer or its applicable Affiliates pursuant to this Agreement,
the other Transaction Documents or any certificate or instrument delivered by or
on behalf of Buyer or its applicable Affiliates pursuant to this Agreement or
the other Transaction Documents; or

 

(c)     any Assumed Liability.

  

 
-45-

--------------------------------------------------------------------------------

 

 

Section 8.04     Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:

 

(a)     Sellers shall not be liable to the Buyer Indemnitees for indemnification
under Section 8.02(a) (other than with respect to a claim for indemnification
based upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any representation or warranty in Section 4.01, Section 4.02, Section
4.08, Section 4.17, Section 4.19 and Section 4.20 (the “Buyer Basket
Exclusions”)), until the aggregate amount of all Losses in respect of
indemnification under Section 8.02(a) (other than those based upon, arising out
of, with respect to or by reason of the Buyer Basket Exclusions) exceeds
$16,000, in which event Sellers shall be required to pay or be liable for all
such Losses from the first dollar.

 

(b)     Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 8.03(a) (other than with respect to a claim for indemnification
based upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any representation or warranty in Section 5.01, Section 5.02, and
Section 5.04 (the “Seller Basket Exclusions”)) until the aggregate amount of all
Losses in respect of indemnification under Section 8.03(a) (other than those
based upon, arising out of, with respect to or by reason of the Seller Basket
Exclusions) exceeds $16,000, in which event Buyer shall be required to pay or be
liable for all such Losses from the first dollar.

 

(c)     Sellers’ maximum liability to the Buyer Indemnitees for indemnification
under Section 8.02(a) shall not exceed $450,000.00.

 

(d)     Buyer liability to the Seller Indemnitees for indemnification under
Section 8.03(a) shall not exceed $450,000.00.

 

(e)     For purposes of this Article VIII, the amount of any Losses related to
any inaccuracy in or breach of any representation or warranty shall be
determined without regard to any standard of materiality, Material Adverse
Effect or other similar qualification contained in or otherwise applicable to
such representation or warranty.

 

Section 8.05     Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.

 

(a)     Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, subject to Section 8.05(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim, fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, or fails to
diligently prosecute the defense of such Third Party Claim, the Indemnified
Party may, subject to Section 8.05(b), pay, compromise, defend such Third Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third Party Claim. Sellers and Buyer shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available (subject to the provisions of
Section 6.06) records relating to such Third Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses) to the
defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

 

 
-46-

--------------------------------------------------------------------------------

 

 

(b)     Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed),
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within three days after
its receipt of such notice, the Indemnified Party may elect to thereafter defend
or, as applicable, may continue to contest or defend such Third Party Claim and
in such event, the maximum liability of the Indemnifying Party as to such Third
Party Claim shall not exceed the amount of such settlement offer. If the
Indemnified Party fails to consent to such firm offer and also fails to assume
defense of such Third Party Claim, the Indemnifying Party may settle the Third
Party Claim upon the terms set forth in such firm offer to settle such Third
Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8.05(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).

 

(c)     Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including reasonable access to the Indemnified Party’s premises and personnel
and the right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) day
period, the Indemnifying Party shall be deemed to have rejected such claim. In
the event any Direct Claim is rejected or deemed to be rejected, or the parties
are not otherwise able to settle such Direct Claim, each of the parties shall be
free to pursue such rights and remedies available to them at law or in equity.

 

 
-47-

--------------------------------------------------------------------------------

 

 

(d)     Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions not adverse to the Indemnified Party’s financial or business
interests and otherwise reasonably requested by the Indemnifying Party in order
to attempt to reduce the amount of Losses in respect of such Direct Claim. Any
costs or expenses associated with taking such actions shall be included as
Losses hereunder.

 

Section 8.06     Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within ten (10) Business Days
of such agreement or final, non-appealable adjudication by wire transfer of
immediately available funds. The parties hereto agree that should an
Indemnifying Party not make full payment of any such obligations within such ten
(10) Business Day period, any amount payable shall accrue interest from and
including the date of agreement of the Indemnifying Party or final,
non-appealable adjudication to and including the date such payment has been made
at a rate per annum equal to 30-day LIBOR plus 4.00%. Such interest shall be
calculated daily on the basis of a 365 day year and the actual number of days
elapsed, without compounding.

 

Section 8.07     Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 8.08     Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party's right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party's waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.

 

Section 8.09     Exclusive Remedies. Subject to Section 6.07 and Section 10.11,
the parties acknowledge and agree that their sole and exclusive remedy after the
Closing with respect to any and all claims (other than claims arising from
fraud, criminal activity or wilful misconduct on the part of a party hereto in
connection with the transactions contemplated by this Agreement) for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein or otherwise relating to the subject matter of this Agreement, shall be
pursuant to the indemnification provisions set forth in this Article VIII. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law following the
Closing, except pursuant to the indemnification provisions set forth in this
Article VIII. Nothing in this Section 8.09 shall limit any Person’s right to
seek and obtain any equitable relief to which any Person shall be entitled or to
seek any remedy on account of any Person’s fraudulent, criminal or intentional
misconduct.

  

 
-48-

--------------------------------------------------------------------------------

 

 

Section 8.10     Assignment of Claims.  If any Indemnified Party receives any
payment from an Indemnifying Party in respect of any Losses pursuant to this
Article VIII and such Indemnified Party could have recovered all or a part of
such Losses from a third party (“Potential Contributor”) based on the underlying
claim asserted against the Indemnifying Party, such Indemnified Party shall
assign, on a non-recourse basis and without any representation or warranty, all
of its rights to proceed against the Potential Contributor as are necessary or
appropriate to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.  Any payment received in respect of such
claim shall be distributed, (i) first to Indemnifying Party in an amount equal
to the aggregate payments made by such Indemnifying Party to the Indemnified
Party in respect of such claim, plus costs and expenses incurred in
investigating, defending or otherwise incurred in connection with addressing
such claim or in pursuing a recovery from the Potential Contributor, and (ii)
the balance, if any, to the Indemnified Party.

 

Section 8.11     Insurance and Tax Benefits.  Notwithstanding anything herein to
the contrary, an Indemnifying Party shall have no liability under this Article
VIII to any Indemnified Party with respect to any claim to the extent
Indemnified Party (i) receives any insurance proceeds relating to such claim,
(ii) receives payment or indemnification from any third party respecting the
matter covered by such claim, or (iii) receives any Tax benefit in respect of
the subject matter of such claim.

 

Section 8.12     Recovery from Escrow.  Notwithstanding anything to the contrary
contained in this Agreement, Buyer Indemnitees shall recover any Losses pursuant
to this Article VIII first from the Escrow Fund, and second, to the extent the
Escrow Fund is insufficient, from Sellers (subject to the other limitations set
forth in this Article VIII).

 

Article IX
Termination

 

Section 9.01     Termination. This Agreement may be terminated at any time prior
to the Closing:

 

(a)     by the mutual written consent of Sellers and Buyer;

 

(b)     by Buyer by written notice to Sellers if:

 

(i)     Buyer is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Sellers pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure has not been cured by
Sellers within thirty (30) days of Sellers’ receipt of written notice of such
breach from Buyer; or

 

(ii)     the conditions set forth in Section 7.02(m) occur; or

 

(iii)     any of the conditions set forth in Section 7.02 shall not have been,
or if it becomes apparent that any of such conditions will not be, fulfilled by
June 1, 2014 (the “Termination Date”), unless such failure of any such condition
shall be due to the failure of Buyer to perform or comply with any material
covenant, agreement or other obligations of Buyer in this Agreement to be
performed or complied with by it prior to the Closing;

 

(c)     by Sellers by written notice to Buyer if:

 

(i)     Sellers are not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure has not been cured by
Buyer within thirty (30) days of Buyer’s receipt of written notice of such
breach from Sellers; or

 

 
-49-

--------------------------------------------------------------------------------

 

 

(ii)     any of the conditions set forth in Section 7.03 shall not have been, or
if it becomes apparent that any of such conditions will not be, fulfilled by the
Termination Date, unless such failure of any such conditions shall be due to the
failure of Sellers to perform or comply with any material covenant, agreement or
other obligations of Sellers in this Agreement to be performed or complied with
by Sellers prior to the Closing; or

 

(d)     by Buyer, on the one hand, or Sellers on the other hand, by written
notice to the other party if:

 

(i)     there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited and remains in
effect through the Termination Date; or

 

(ii)     any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable or shall
remain in effect through the Termination Date.

(e)     by Buyer, on the one hand, or Sellers on the other hand, by written
notice to the other party if BWW provides notification to Sellers that BWW has
elected to exercise its right of first refusal to acquire the Restaurants in
accordance with the terms of the Franchise Agreements.

 

Section 9.02     Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article IX, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:

 

(a)     In the event of termination of this Agreement pursuant to Section
9.01(e) by reason of the fact that BWW shall have exercised its right of first
refusal pursuant to the Franchise Agreements to acquire the Business and the
Purchased Assets, Sellers shall pay Buyer liquidated damages in an amount equal
to the expenses actually incurred by Buyer in connection with the transactions
contemplated by this Agreement up until the time that BWW exercises its right of
first refusal; provided that such amount shall not exceed $100,000. Sellers
shall make such payment to Buyer upon the earlier to occur of (i) the closing of
the transaction occasioned by exercise of the right of first refusal; or (ii)
within sixty (60) days of Sellers’ receipt of notice from BWW that BWW has
elected to exercise its right of first refusal; and

 

(b)     The provisions of Section 6.06 and Article X which are by their express
terms to survive termination of this Agreement, and this Article IX, shall
survive termination of this Agreement (the “Surviving Obligations”).

 

Each of the parties acknowledges and agrees that liquidated damages due under
this Agreement shall be in lieu of proving actual damages, as the actual damages
from any breach or other event resulting in the payment of liquidated damages
under this Agreement would be difficult to ascertain. Further, each of the
parties acknowledge and agree that the amount of the liquidated damages provided
for herein represents their good faith estimate of the actual damages resulting
from any such breach or event.

 

Article X
Miscellaneous

 

Section 10.01     Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the Closing shall have occurred.

 

 
-50-

--------------------------------------------------------------------------------

 

 

Section 10.02     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):

 

If to Sellers:

Screamin’ Hot Florida, LLC
1257 Tisoff Drive
Lexington, Kentucky 40502
Facsimile:
E-mail: sonny@screaminhot.com 
Attention: Sonny Beckley 

 

with a copy to:

 

Guy M. Graves
Gess Mattingly & Atchison, P.S.C.
201 West Short Street
Lexington, Kentucky 40507
Facsimile: 859-233-4269
E-mail: ggraves@gmalaw.com 
Attention: Guy M. Graves

 

If to Buyer:

 

AMC Wings, Inc.
27680 Franklin Road
Southfield, Michigan 48034
Facsimile: (248) 223-9165
E-mail: ansley@baggerdaves.com
Attention: T. Michael Ansley, President

 

with a copy to:

 

Dickinson Wright, PLLC
2600 W. Big Beaver Road, Suite 300
Troy, MI 48084-3312
Facsimile: (248) 433-7274
E-mail: mraymond@dickinsonwright.com
Attention: Michael T. Raymond

 

Section 10.03     Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

 
-51-

--------------------------------------------------------------------------------

 

 

Section 10.04     Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 10.05     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 6.07(d), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 10.06     Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 10.07     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. No party may assign its rights or obligations
hereunder without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Sellers,
assign all or any portion of its rights under this Agreement to one or more of
its direct or indirect wholly-owned subsidiaries. No assignment shall relieve
the assigning party of any of its obligations hereunder.

 

Section 10.08     No Third-party Beneficiaries. Except as provided in Section
6.05 (Employees and Employer Benefits) and Article VIII, this Agreement is for
the sole benefit of the parties hereto and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 10.09     Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. The failure of any party at any time to require performance of any
provisions hereof shall, in no manner, affect the right at a later date to
enforce the same. No waiver by any party of any condition, or breach of any
provision, term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

 

 
-52-

--------------------------------------------------------------------------------

 

 

Section 10.10     Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Michigan without giving effect to any choice or
conflict of law provision or rule (whether of the State of Michigan or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Michigan.

 

(b)     ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF MICHIGAN IN EACH CASE LOCATED IN THE
COUNTY OF OAKLAND, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(c).

 

Section 10.11     Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 10.12     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

 
-53-

--------------------------------------------------------------------------------

 

  

[SIGNATURE PAGE FOLLOWS]

  

 
-54-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

“Sellers”

           

Screamin’ Hot Florida, LLC

 

 

 

 

 

 

By:

/s/ Sonny Beckley

 

 

Name: Sonny Beckley

 

 

Title: Partner/CFO

 

 

 

 

 

  Screamin' Hot Trinity, LLC                  

 

 

 

 

 

By:

/s/ Sonny Beckley

 

 

Name: Sonny Beckley

 

 

Title: Partner/CFO

 

                       

 

“Principal Members”

 

 

 

 

 

 

 

 

/s/ Pat Katz

 

 

Pat Katz

 

 

 

 

 

 

 

 

/s/ Doug Davis

 

 

Doug Davis

 

 

 

 

        /s/ Kurtis Montgomery     Kurtis Montgomery                 /s/ Sonny
Beckley     Sonny Beckley        

 

 

 

 

  "Buyer"             AMC Wings, Inc.  

 

 

 

 

 

By:

/s/ T. Michael Ansley

 

 

Name: T. Michael Ansley

 

 

Title: President

 

 

                                  

 

 

 